Exhibit 10.1


Execution Version
 
 
 
 
 











Rexford Industrial Realty, L.P.
Rexford Industrial Realty, Inc.




$100,000,000




3.88% Series 2019A Guaranteed Senior Notes due July 16, 2029
4.03% Series 2019B Guaranteed Senior Notes due July 16, 2034






______________


Note Purchase and Guarantee Agreement


______________




Dated as of July 16, 2019


______________






 
 
 
 
 










--------------------------------------------------------------------------------






Table of Contents
Section
Heading
Page
Section 1.
Authorization of Notes
1
Section 2.
Sale and Purchase of Notes; Guaranties
1
 
Section 2.1.
 
Sale and Purchase of Notes
1
 
Section 2.2.
 
Guaranties
2
Section 3.
Closing
2
Section 4.
Conditions to Closing
2
 
Section 4.1.
 
Representations and Warranties
2
 
Section 4.2.
 
Performance; No Default
3
 
Section 4.3.
 
Compliance Certificates
3
 
Section 4.4.
 
Opinions of Counsel
3
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc
4
 
Section 4.6.
 
Sale of Other Notes
4
 
Section 4.7.
 
Payment of Special Counsel Fees
4
 
Section 4.8.
 
Private Placement Numbers
4
 
Section 4.9.
 
Changes in Corporate Structure
4
 
Section 4.10.
 
Funding Instructions
4
 
Section 4.11.
 
Subsidiary Guaranty Agreement
5
 
Section 4.12.
 
Unencumbered Property Report
5
 
Section 4.13.
 
Proceedings and Documents
5
Section 5.
Representations and Warranties of the Constituent Companies
5
 
Section 5.1.
 
Organization; Power and Authority
5
 
Section 5.2.
 
Authorization, Etc
6
 
Section 5.3.
 
Disclosure
6
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
 
Section 5.5.
 
Financial Statements; Material Liabilities
7
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc
8
 
Section 5.7.
 
Governmental Authorizations, Etc
8
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
8
 
Section 5.9.
 
Taxes
8
 
Section 5.10.
 
Title to Property; Leases
9
 
Section 5.11.
 
Licenses, Permits, Etc
9
 
Section 5.12.
 
Compliance with ERISA
10
 
Section 5.13.
 
Private Offering
11
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
11
 
Section 5.15.
 
Existing Indebtedness; Future Liens
11
 
Section 5.16.
 
Foreign Assets Control Regulations, Etc
12



i

--------------------------------------------------------------------------------





 
Section 5.17.
 
Status under Certain Statutes
13
 
Section 5.18.
 
Environmental Matters
13
 
Section 5.19.
 
Notes Rank Pari Passu.
13
 
Section 5.20.
 
Solvency.
13
 
Section 5.21.
 
Unencumbered Properties
13
Section 6.
Representations of the Purchasers
13
 
Section 6.1.
 
Purchase for Investment
13
 
Section 6.2.
 
Accredited Investor
14
 
Section 6.3.
 
Source of Funds
14
Section 7.
Information as to the Constituent Companies
15
 
Section 7.1.
 
Financial and Business Information
15
 
Section 7.2.
 
Officer’s Certificate
19
 
Section 7.3.
 
Visitation
19
 
Section 7.4.
 
Electronic Delivery
20
Section 8.
Payment and Prepayment of the Notes
21
 
Section 8.1.
 
Maturity
21
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
21
 
Section 8.3.
 
Allocation of Partial Prepayments
21
 
Section 8.4.
 
Maturity; Surrender, Etc.
21
 
Section 8.5.
 
Purchase of Notes
22
 
Section 8.6.
 
Make-Whole Amount
22
 
Section 8.7.
 
Offer to Prepay Notes in the Event of a Change in Control
24
 
Section 8.8.
 
Payments Due on Non-Business Days
26
Section 9.
Affirmative Covenants.
27
 
Section 9.1.
 
Compliance with Law
27
 
Section 9.2.
 
Insurance
27
 
Section 9.3.
 
Maintenance of Properties
27
 
Section 9.4.
 
Payment of Taxes and Claims
27
 
Section 9.5.
 
Existence, Etc
28
 
Section 9.6.
 
Books and Records
28
 
Section 9.7.
 
Qualification as a REIT
28
 
Section 9.8.
 
Subsidiary Guarantors
28
 
Section 9.9.
 
Ratings Requirement
30
Section 10.
Negative Covenants.
30
 
Section 10.1.
 
Transactions with Affiliates
30
 
Section 10.2.
 
Merger, Consolidation, Etc.
30
 
Section 10.3.
 
Line of Business
32
 
Section 10.4.
 
Terrorism Sanctions Regulations
32



ii

--------------------------------------------------------------------------------





 
Section 10.5.
 
Liens
32
 
Section 10.6.
 
Investments
33
 
Section 10.7.
 
Dispositions
34
 
Section 10.8.
 
Restricted Payments
35
 
Section 10.9.
 
Financial Covenants
36
Section 11.
Events of Default
37
Section 12.
Remedies on Default, Etc
40
 
Section 12.1.
 
Acceleration
40
 
Section 12.2.
 
Other Remedies
41
 
Section 12.3.
 
Rescission
41
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
41
Section 13. Guaranty
Guaranty
42
 
Section 13.1.
 
The Guaranty
42
 
Section 13.2.
 
Waiver of Defenses
42
 
Section 13.3.
 
Guaranty of Payment
43
 
Section 13.4.
 
Guaranty Unconditional
43
 
Section 13.5.
 
Reinstatement
43
 
Section 13.6.
 
Payment on Demand
44
 
Section 13.7.
 
Stay of Acceleration
44
 
Section 13.8.
 
No Subrogation
44
 
Section 13.9.
 
Marshalling
44
 
Section 13.10.
 
Transfer of Notes
45
 
Section 13.11.
 
Consideration
45
Section 14.
Registration; Exchange; Substitution of Notes
45
 
Section 14.1.
 
Registration of Notes
45
 
Section 14.2.
 
Transfer and Exchange of Notes
45
 
Section 14.3.
 
Replacement of Notes
46
Section 15.
Payments on Notes
46
 
Section 15.1.
 
Place of Payment
46
 
Section 15.2.
 
Home Office Payment
46
 
Section 15.3.
 
FATCA Information
47
 
Section 16.
 
Expenses, Etc
47
 
Section 16.1.
 
Transaction Expenses
47
 
Section 16.2.
 
Survival
48
Section 17.
Survival of Representations and Warranties; Entire Agreement
48
Section 18.
Amendment and Waiver
48
 
Section 18.1.
 
Requirements
48
 
Section 18.2.
 
Solicitation of Holders of Notes
49



iii

--------------------------------------------------------------------------------





 
Section 18.3.
 
Binding Effect, Etc
49
 
Section 18.4.
 
Notes Held by a Constituent Company, Etc
49
Section 19.
Notices
50
Section 20.
Reproduction of Documents
50
Section 21.
Confidential Information
51
Section 22.
Substitution of Purchaser
52
Section 23.
Miscellaneous
52
 
Section 23.1.
 
Successors and Assigns
52
 
Section 23.2.
 
Accounting Terms
52
 
Section 23.3.
 
Severability
53
 
Section 23.4.
 
Construction, Etc
53
 
Section 23.5.
 
Counterparts
54
 
Section 23.6.
 
Governing Law
54
 
Section 23.7.
 
Jurisdiction and Process; Waiver of Jury Trial
54



iv

--------------------------------------------------------------------------------







Schedule A
—
Defined Terms
 
 
 
Schedule 1(a)
—
Form of 3.88% Series 2019A Guaranteed Senior Note due July 16, 2029
 
 
 
Schedule 1(b)
 
Form of 4.03% Series 2019B Guaranteed Senior Note due July 16, 2034
 
 
 
Schedule 4.4(a)(1)
—
Form of Opinion of Special Counsel for the Constituent Companies and the
Subsidiary Guarantors
 
 
 
Schedule 4.4(a)(2)
—
Form of Opinion of Maryland Counsel for the Constituent Companies
 
 
 
Schedule 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers
 
 
 
Schedule 5.3
—
Disclosure Materials
 
 
 
Schedule 5.4
—
Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock
 
 
 
Schedule 5.5
—
Financial Statements
 
 
 
Schedule 5.15(a)
—
Existing Indebtedness
 
 
 
Schedule 7.2(c)
—
Form of Unencumbered Property Report
 
 
 
Schedule 10.6
—
Existing Investments
 
 
 
Schedule SGA
—
Form of Subsidiary Guaranty Agreement
 
 
 
Purchaser Schedule
—
Information Relating to Initial Purchasers





v

--------------------------------------------------------------------------------






Rexford Industrial Realty, L.P.
Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 300
Los Angeles, California 90025


3.88% Series 2019A Guaranteed Senior Notes Due July 16, 2029
4.03% Series 2019B Guaranteed Senior Notes Due July 16, 2034


Dated as of July 16, 2019




To each of the Purchasers
listed in Schedule B hereto:
Ladies and Gentlemen:
Rexford Industrial Realty, L.P., a Maryland limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Issuer”), and Rexford Industrial Realty, Inc., a Maryland corporation and the
sole general partner and a limited partner of the Issuer (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Parent Guarantor,” and together with the Issuer, the “Constituent Companies”
and individually, a “Constituent Company”), jointly and severally, agree with
each of the Purchasers as follows:
Section 1.
Authorization of Notes.

The Issuer will authorize the issue and sale of $100,000,000 in aggregate
principal amount of its Guaranteed Senior Notes, consisting of (a) $25,000,000
in aggregate principal amount of its 3.88% Series 2019A Guaranteed Senior Notes
due July 16, 2029 (the “Series 2019A Notes”) and (b) $75,000,000 in aggregate
principal amount of its 4.03% Series 2019B Guaranteed Senior Notes due July 16,
2034 (the “Series 2019B Notes”; together with the Series 2019A Notes and any
notes issued in substitution therefor pursuant to Section 14, the “Notes”). The
Series 2019A Notes and the Series 2019B Notes shall be substantially in the
forms set out in Schedules 1(a) and 1(b), respectively. Certain capitalized and
other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.
Section 2.
Sale and Purchase of Notes; Guaranties.

Section 2.1.    Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Issuer will issue and sell to each Initial Purchaser and
each Initial Purchaser will purchase from the Issuer, at the Closing provided
for in Section 3, Notes in the principal amount


1

--------------------------------------------------------------------------------





and of the series specified opposite such Initial Purchaser’s name in Schedule B
at the purchase price of 100% of the principal amount thereof. The Initial
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
Section 2.2.    Guaranties. The obligations of the Issuer hereunder and under
the Notes are unconditionally and irrevocably guaranteed (a) by the Parent
Guarantor pursuant to Section 13 and (b) by each Subsidiary Guarantor pursuant
to that certain Subsidiary Guaranty Agreement to be dated as of the date of the
Closing (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Subsidiary Guaranty Agreement”) substantially
in the form of Schedule SGA.
Section 3.
Closing.

The sale and purchase of the Notes to be purchased by each Initial Purchaser
shall occur at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th Floor,
New York, New York, 10103 at 11:00 a.m., New York, New York time, at a closing
(the “Closing”) on July 16, 2019 or on such other Business Day there-after as
may be agreed upon by the Constituent Companies and the Initial Purchasers. At
the Closing, the Issuer will deliver to each Initial Purchaser the Notes of each
series to be purchased by such Initial Purchaser in the form of a single Note
for such series (or such greater number of Notes of such series in denominations
of at least $100,000 as such Initial Purchaser may request) dated the date of
the Closing and registered in such Initial Purchaser’s name (or in the name of
its nominee), against delivery by such Initial Purchaser to the Issuer or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer to the account of the Issuer set forth in the funding
instructions delivered by the Issuer pursuant to Section 4.10. If at the Closing
the Issuer shall fail to tender such Notes to any Initial Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Initial Purchaser’s satisfaction, such Initial
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Initial Purchaser may
have by reason of any of the conditions specified in Section 4 not having been
fulfilled to such Initial Purchaser’s satisfaction or such failure by the Issuer
to tender such Notes.
Section 4.
Conditions to Closing.

Each Initial Purchaser’s obligation to purchase and pay for the Notes to be sold
to such Initial Purchaser at the Closing is subject to the fulfillment to such
Initial Purchaser’s satisfaction, prior to or at the Closing, or waiver by such
Initial Purchaser of the following conditions:
Section 4.1.    Representations and Warranties.
(a)    Representations and Warranties of each Constituent Company. The
representations and warranties of each Constituent Company in this Agreement
shall be correct when made and at the Closing (except for such representations
and warranties limited to an earlier date, in which case the same shall have
been correct as of such earlier date).


2

--------------------------------------------------------------------------------





(b)    Representations and Warranties of each Subsidiary Guarantor. The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement shall be correct when made and at the Closing (except for
such representations and warranties limited to an earlier date, in which case
the same shall have been correct as of such earlier date).
Section 4.2.    Performance; No Default. Each Constituent Company and each
Subsidiary Guarantor shall have performed and complied with all unwaived
agreements and conditions contained in this Agreement and the Subsidiary
Guaranty Agreement required to be performed or complied with by it prior to or
at the Closing. Before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be continuing.
Neither Constituent Company nor any Subsidiary shall have entered into any
transaction since May 21, 2019 that would have been prohibited by Sections 10.1,
10.2, 10.4, 10.5, 10.7 and 10.8 had such Sections applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate of each Constituent Company. Each Constituent
Company shall have delivered to such Initial Purchaser an Officer’s Certificate,
dated the date of the Closing, certifying that the conditions specified in
Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate of each Constituent Company. Each Constituent
Company shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and/or this Agreement
and (2) such Constituent Company’s Organizational Documents as then in effect.
(c)    Officer’s Certificate of each Subsidiary Guarantor. Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser an Officer’s
Certificate, dated the date of the Closing, certifying as to such Subsidiary
Guarantor that the conditions specified in Sections 4.1(b), 4.2 and 4.9 have
been fulfilled.
(d)    Secretary’s Certificate of each Subsidiary Guarantor. Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Subsidiary Guaranty
Agreement and (2) such Subsidiary Guarantor’s Organizational Documents as then
in effect.
Section 4.4.    Opinions of Counsel. Such Initial Purchaser shall have received
opinions in form and substance satisfactory to such Initial Purchaser, dated the
date of the Closing (a) from (1) Latham & Watkins LLP, in its capacity as
special counsel for the Constituent Companies and the Subsidiary Guarantors, and
(2) Venable LLP, in its capacity as Maryland counsel to the Constituent
Companies, substantially in the respective forms set forth in Schedules
4.4(a)(1) and 4.4(a)(2) and covering such other matters incident to the
transactions contemplated hereby as such


3

--------------------------------------------------------------------------------





Initial Purchaser or the Initial Purchasers’ special counsel may reasonably
request (and the Constituent Companies hereby instructs their counsel to deliver
such opinions to the Initial Purchasers) and (b) from Schiff Hardin LLP, the
Initial Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Schedule 4.4(b) and covering such other
matters incident to such transactions as such Initial Purchaser may reasonably
request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, such Initial Purchaser shall have determined that its purchase of Notes
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Initial Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Initial Purchaser to any tax, penalty or liability
under or pursuant to any applicable law or regulation, which law or regulation
was not in effect on the date of this Agreement. If requested by such Initial
Purchaser, such Initial Purchaser shall have received an Officer’s Certificate
from the Issuer certifying as to such matters of fact as such Initial Purchaser
may reasonably specify to enable such Initial Purchaser to determine whether
such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 16.1,
the Issuer shall have paid on or before the date of the Closing the fees,
charges and disbursements of the Initial Purchasers’ special counsel referred to
in Section 4.4(b) to the extent reflected in a statement of such counsel
rendered to the Issuer at least one Business Day prior to such date.
Section 4.8.    Private Placement Numbers. A Private Placement Number issued by
CUSIP Global Services (in cooperation with the SVO) shall have been obtained for
each series of the Notes.
Section 4.9.    Changes in Corporate Structure. Neither Constituent Company or
any Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, such Initial Purchaser shall have received written
instructions signed by a Responsible Officer of the Issuer on letterhead of the
Issuer directing the manner of the payment of the purchase price for the Notes
and setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.


4

--------------------------------------------------------------------------------





Section 4.11.    Subsidiary Guaranty Agreement. Such Initial Purchaser shall
have received a copy of the Subsidiary Guaranty Agreement which shall have been
duly authorized, executed and delivered by each Subsidiary Guarantor.
Section 4.12.    Unencumbered Property Report. Such Initial Purchaser shall have
received a duly completed Unencumbered Property Report prepared as of March 31,
2019.
Section 4.13.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Initial Purchaser and special counsel to the Initial Purchasers, and such
Initial Purchaser and such special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Initial Purchaser or such special counsel may reasonably request.
Section 5.
Representations and Warranties of the Constituent Companies.

Each Constituent Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority.
(a)    The Issuer is a limited partnership duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited partnership and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Issuer has the limited partnership power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.
(b)    The Parent Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Parent Guarantor has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and to perform the provisions hereof.
(c)    Each Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually


5

--------------------------------------------------------------------------------





or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such Subsidiary Guarantor has the corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts and proposes to transact and to
execute and deliver the Subsidiary Guaranty Agreement and to perform the
provisions thereof.
Section 5.2.    Authorization, Etc.
(a)    This Agreement and the Notes have been duly au-thorized by all necessary
limited partnership action on the part of the Issuer, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    This Agreement has been duly authorized by all necessary corporate action
on the part of the Parent Guarantor, and this Agreement constitutes a legal,
valid and binding obligation of the Parent Guarantor enforceable against the
Parent Guarantor in accordance with its terms, except as such enforceability may
be limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and (2) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
(c)    The Subsidiary Guaranty Agreement has been duly authorized by all
necessary corporate or other action on the part of each Subsidiary Guarantor,
and the Subsidiary Guaranty Agreement constitutes a legal, valid and binding
obligation of each Subsidiary Guarantor enforceable against each Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement, the Subsidiary Guaranty Agreement,
the financial statements listed in Schedule 5.5 and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Constituent
Companies prior to May 21, 2019 in connection with the transactions contemplated
hereby and identified in Schedule 5.3 (the “Offering Materials”) (this
Agreement, the Subsidiary Guaranty Agreement and such financial statements and
Offering Materials delivered to each Purchaser being referred to, collectively,
as the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made.  Except as disclosed in the Disclosure Documents, since
December 31, 2018 there has been no change in the financial condition,
operations, business or properties of the Parent Guarantor and its Subsidiaries
except changes that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no fact


6

--------------------------------------------------------------------------------





known to either Constituent Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a)     Schedule 5.4 contains (except as noted therein) complete and correct
lists of (1) the Parent Guarantor’s Subsidiaries, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar Equity
Interests outstanding owned by the Parent Guarantor and each other Subsidiary,
and (2) each Constituent Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
Guarantor and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Parent Guarantor or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary (other than a Subsidiary Guarantor) is a corporation or
other legal entity duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Parent Guarantor or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Constituent
Companies have delivered to each Purchaser copies of the financial statements of
the Parent Guarantor and its Subsidiaries listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to the absence of footnotes and to normal year‑end audit
adjustments). The Parent


7

--------------------------------------------------------------------------------





Guarantor and its Subsidiaries do not have any Material liabilities that are not
disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by (a) the Issuer of this Agreement and the Notes, (b)
the Parent Guarantor of this Agreement and (c) each Subsidiary Guarantor of the
Subsidiary Guaranty Agreement will not (1) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Parent Guarantor or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease,
Organizational Document or any other material agreement or instrument to which
the Parent Guarantor or any Subsidiary is bound or by which the Parent Guarantor
or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent Guarantor or any
Subsidiary or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent Guarantor or
any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes, (b) the Parent Guarantor of
this Agreement or (c) any Subsidiary Guarantor of the Subsidiary Guaranty
Agreement except for consents, approvals, authorizations, registrations, filings
or declarations which have been duly obtained, taken, given or made and are in
full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a)    There are no (1) actions, suits, or proceedings pending or, to the
knowledge of either Constituent Company, threatened or (2) to the knowledge of
either Constituent Company, investigations pending or threatened, against or
affecting the Parent Guarantor or any Subsidiary or any of their properties or
revenues in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Parent Guarantor nor any Subsidiary is (1) in default under
any agreement or instrument to which it is a party or by which it is bound, (2)
in violation of any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or (3) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including Environmental Laws,
the USA PATRIOT Act or any of the other laws and regulations that are referred
to in Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes.


8

--------------------------------------------------------------------------------





(a)    The Parent Guarantor and its Subsidiaries have filed all federal and
material state and other tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent Guarantor or a Subsidiary, as the case may be,
has established adequate reserves in accordance with GAAP. Neither Constituent
Company knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Parent
Guarantor and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate. The Parent Guarantor filed its first
federal income tax return for the fiscal year ended December 31, 2013. Neither
the Parent Guarantor nor any Subsidiary is in breach in any material respect of
any obligation under the Tax Matters Agreement or any similar agreements.
(b)    The Parent Guarantor operates in a manner to qualify for taxation as a
REIT. Each Subsidiary of the Parent Guarantor is either (1) a “qualified REIT
subsidiary” within the meaning of Section 856(i) of the Code, (2) a REIT, (3) a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code, (4)
a partnership under Treasury Regulation Section 301.7701-3 or (5) an entity
disregarded as a separate entity from its owner under Treasury Regulation
Section 301.7701-3.
Section 5.10.    Title to Property; Leases. The Parent Guarantor and its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all Properties necessary or used in the ordinary conduct
of its business (including all Unencumbered Properties), except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Unencumbered Property is subject to any
Liens (other than Permitted Liens).
Section 5.11.    Licenses, Permits, Etc.
(a)    The Parent Guarantor and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others except for those conflicts that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of each Constituent Company, no product or service of
the Parent Guarantor or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person except for such infringements the result of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


9

--------------------------------------------------------------------------------





(c)    To the knowledge of each Constituent Company, there is no violation by
any Person of any right of the Parent Guarantor or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Parent Guarantor or any of its
Subsidiaries except for such violations that could not reasonably be expected to
have a Material Adverse Effect.
Section 5.12.    Compliance with ERISA.
(a)    The Parent Guarantor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncom-pliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Parent Guarantor nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA (other than for PBGC premiums due
but not delinquent under section 4007 of ERISA) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could, individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Parent Guarantor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Parent Guarantor or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as could not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans, determined as of the end of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
by more than $20,000,000 Issuer to update. in the aggregate for all Plans. The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
(c)    The Parent Guarantor and its ERISA Affiliates have not incurred
withdrawal liabilities under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor and its
Subsidiaries could not reasonably be expected to have a Material Adverse Effect.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the


10

--------------------------------------------------------------------------------





Code. The representation by each Constituent Company to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.3 as to the sources
of the funds to be used to pay the purchase price of the Notes to be purchased
by such Purchaser.
Section 5.13.    Private Offering. Neither Constituent Company nor anyone acting
on their behalf has offered the Notes, the Subsidiary Guaranty Agreement or any
similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty Agreement or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes and the Subsidiary Guaranty
Agreement at a private sale for investment. Neither Constituent Company nor
anyone acting on their behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes or the delivery of Subsidiary Guaranty
Agreement to the registration requirements of section 5 of the Securities Act or
to the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes
including for the repayment of existing Indebtedness. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Issuer in a violation of Regulation X
of said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Issuer and its
Subsidiaries and the Issuer does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens; Existing Investments.
(a)    Except as described therein, Schedule 5.15(a) sets forth a complete and
correct list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of March 31, 2019 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries. Neither the Parent
Guarantor nor any Subsidiary is in default and no waiver of default (other than
a permanent waiver) is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent Guarantor or such Subsidiary and no
event or condition exists with respect to any Indebtedness of the Parent
Guarantor or any Subsidiary the outstanding principal amount of which exceeds
$10,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.


11

--------------------------------------------------------------------------------





(b)    Neither the Parent Guarantor nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Parent Guarantor or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
any other Organizational Document) which limits the amount of, or otherwise
imposes restrictions on the incurring of, Indebtedness of either Constituent
Company or any Subsidiary Guarantor, except as disclosed in Schedule 5.15(a).
Section 5.16.    Foreign Assets Control Regulations, Etc.
(a)    Neither the Parent Guarantor nor any Controlled Entity (1) is a Blocked
Person, (2) has been notified that its name appears or may in the future appear
on a State Sanctions List or (3) is a target of sanctions that have been imposed
by the United Nations or the European Union.
(b)    Neither the Parent Guarantor nor any Controlled Entity (1) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (2) to the Parent Guarantor’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(1)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Parent Guarantor or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (ii) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (iii) otherwise in violation of any U.S. Economic Sanctions Laws;
(2)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(3)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d)    The Parent Guarantor has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Parent Guarantor and each Controlled Entity is and will continue
to be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.


12

--------------------------------------------------------------------------------





Section 5.17.    Status under Certain Statutes. Neither the Parent Guarantor nor
any Subsidiary is subject to regulation under the Investment Company Act of
1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of
1995, or the Federal Power Act.
Section 5.18.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither Constituent Company or any Subsidiary (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received written
notice of any claim with respect to any Environmental Liability, or (d) knows of
any basis for any Environmental Liability.
Section 5.19.    Notes Rank Pari Passu.
(a)    The obligations of the Issuer under this Agreement and the Notes rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Issuer, including all
unsecured and unsubordinated senior Indebtedness of the Issuer described in
Schedule 5.15(a).
(b)    The obligations of the Parent Guarantor under this Agreement rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Parent Guarantor, including
all unsecured and unsubordinated senior Indebtedness of the Parent Guarantor
described in Schedule 5.15(a).
(c)    The obligations of each Subsidiary Guarantor under the Subsidiary
Guaranty Agreement rank at least pari passu in right of payment with all other
unsecured and unsubordinated senior Indebtedness (actual or contingent) of such
Subsidiary Guarantor, including all unsecured and unsubordinated senior
Indebtedness of such Subsidiary Guarantor described on Schedule 5.15(a).
Section 5.20.    Solvency. Each Constituent Company is Solvent, and the
Subsidiary Guarantors, when taken on a consolidated basis with the Constituent
Companies, are Solvent.
Section 5.21.    Unencumbered Properties. Each Unencumbered Property is an
Eligible Unencumbered Property.
Section 6.
Representations of the Purchasers.

Section 6.1.    Purchase for Investment. Each Initial Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Initial Purchaser or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Initial Purchaser’s or their
property shall at all times be within such Initial Purchaser’s or their control.
Each Initial Purchaser understands that the Notes have not been registered under
the Securities Act and may be resold only if registered


13

--------------------------------------------------------------------------------





pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that neither the
Parent Guarantor, the Issuer nor any Subsidiary Guarantor is required to
register the Notes.
Section 6.2.    Accredited Investors. Each Initial Purchaser represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Initial Purchaser further represents that
such Initial Purchaser has had the opportunity to ask questions of the
Constituent Companies and received answers concerning the terms and conditions
of the sale of the Notes.
Section 6.3.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s


14

--------------------------------------------------------------------------------





assets that are managed by the QPAM in such investment fund, when combined with
the assets of all other employee benefit plans established or maintained by the
same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization and
managed by such QPAM, represent more than 20% of the total client assets managed
by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are
satisfied, neither the QPAM nor a Person controlling or controlled by the QPAM
maintains an ownership interest in the Issuer that would cause the QPAM and the
Issuer to be “related” within the meaning of Part VI(h) of the QPAM Exemption
and (1) the identity of such QPAM and (2) the names of any employee benefit
plans whose assets in the investment fund, when combined with the assets of all
other employee benefit plans established or maintained by the same employer or
by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Issuer in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.
Information as to the Constituent Companies.

Section 7.1.    Financial and Business Information. The Constituent Companies
shall deliver to each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements - within 60 days (or such shorter period as is the
earlier of (x) five Business Days after the date the Parent Guarantor’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) is required to be filed with the
SEC (without giving effect


15

--------------------------------------------------------------------------------





to any extension permitted by the SEC) and (y) the date by which such financial
statements are required to be delivered under any Material Credit Facility or
the date on which such corresponding financial statements are delivered under
any Material Credit Facility if such delivery occurs earlier than such required
delivery date) after the end of each quarterly fiscal period in each fiscal year
of the Parent Guarantor (other than the last quarterly fiscal period of each
such fiscal year), duplicate copies of,
(1)    a consolidated balance sheet of the Parent Guarantor as at the end of
such quarter, and
(2)    the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Parent Guarantor, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements and certified
by a Senior Financial Officer of the Parent Guarantor as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows in accordance with GAAP, subject
to changes resulting from normal year‑end audit adjustments and the absence of
footnotes, provided that delivery within the time period specified above of
copies of the Parent Guarantor’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);
(b)    Annual Statements - within 120 days (or such shorter period as is the
earlier of (x) 15 days after the date the Parent Guarantor’s Annual Report on
Form 10‑K (the “Form 10‑K”) is required to be filed with the SEC (without giving
effect to any extension permitted by the SEC) and (y) the date by which such
financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Parent Guarantor, duplicate copies of,
(1)    consolidated and consolidating balance sheets of the Parent Guarantor as
at the end of such year, and
(2)    the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity and cash flows of the Parent
Guarantor for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any


16

--------------------------------------------------------------------------------





qualification or exception as to the scope of the audit on which such opinion is
based) of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that the delivery within the time
period specified above of the Parent Guarantor’s Form 10‑K for such fiscal year
(together with the Parent Guarantor’s annual report to shareholders, if any,
prepared pursuant to Rule 14a‑3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (1) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor or any Subsidiary to the administrative agent and/or banks
generally pursuant to any Material Credit Facility (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability) or to its public
Securities holders generally, (2) each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Guarantor or any Subsidiary
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to holders of Notes
pursuant hereto, and (3) of all press releases and other statements made
available generally by the Parent Guarantor or any Subsidiary to the public
concerning developments that are Material;
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer of a Constituent Company (1) becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or (2) has actual knowledge that any Person has given notice in writing or taken
any action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action such Constituent Company is taking or proposes to take with
respect thereto;
(e)    ERISA Matters - promptly, and in any event within five days after a
Responsible Officer of a Constituent Company becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that such Constituent Company or an ERISA Affiliate proposes to take with
respect thereto:
(1)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof


17

--------------------------------------------------------------------------------





has not been waived pursuant to such regulations as in effect on the date of
this Agreement; or
(2)    the institution by the PBGC of, or the written threat by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Parent Guarantor or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by the PBGC with respect to such Multiemployer
Plan; or
(3)    any event, transaction or condition that results in the incurrence of any
liability by the Parent Guarantor or, to the knowledge of a Responsible Officer,
any ERISA Affili-ate pursuant to Title I or IV of ERISA (other than for PBGC
premiums due but not delinquent under section 4007 of ERISA) or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the Parent
Guarantor or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Guarantor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Independent Auditors - within 10 days
following the date on which the Parent Guarantor’s independent auditors resign
or the Parent Guarantor elects to change auditors, as the case may be,
notification thereof, together with such supporting information as the Required
Holders may request; provided, that delivery of a copy of a Current Report on
Form 8-K reporting such resignation or change of independent auditors, prepared
in accordance with the SEC’s requirements therefor and filed with the SEC, shall
be deemed to satisfy the requirements of this Section 7.1(g);
(h)    Change in Debt Rating - promptly, and in any event within 10 Business
Days thereof, any announcement of any change in any Debt Rating; and
(i)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor or any of its Subsidiaries
(including actual copies of the Parent Guarantor’s Form 10‑Q and Form 10‑K) or
relating to the ability of either Constituent Company or any Subsidiary
Guarantor to perform its obligations hereunder, under the Notes or under the
Subsidiary Guaranty Agreement as from time to time may be reasonably requested
by any such holder of a Note.


18

--------------------------------------------------------------------------------





Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by the following:
(a)    Covenant Compliance - a certificate executed by a Senior Financial
Officer of each Constituent Company setting forth the information from such
financial statements that is required in order to establish whether the
Constituent Companies were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Parent Guarantor or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 23.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;
(b)    Event of Default - each certificate delivered pursuant to Section 7.2(a)
shall include a certification that the Senior Financial Officer signatory
thereto has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Parent Guarantor and its Subsidiaries from the beginning of the quarterly
or annual period covered by the statements then being furnished to the date of
the certificate and that such review shall not have disclosed the existence of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event exists (including any such event or condition
resulting from the failure of the Parent Guarantor or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action such Constituent Company shall have taken or proposes to
take with respect thereto.
(d)    Subsidiary Guarantors - each certificate delivered pursuant to Section
7.2(a) shall include a certification of any changes to the composition of the
Subsidiary Guarantor group, if any, during the quarterly period or the last
quarter in the annual period covered by the statements then being furnished; and
(c)    Unencumbered Property Report - a duly completed Unencumbered Property
Report.
Section 7.3.    Visitation. Each Constituent Company shall permit the
representatives of each holder of a Note that is an Institutional Investor:
(a)    No Event of Default - if no Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to such Constituent Company, to
visit the principal executive office of such Constituent Company, to discuss the
affairs, finances and


19

--------------------------------------------------------------------------------





accounts of such Constituent Company and its Subsidiaries with such Constituent
Company’s officers, and (with the consent of such Constituent Company, which
consent will not be unreasonably withheld) its independent public accountants,
and (with the consent of such Constituent Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of such
Constituent Company and each of its Subsidiaries, all at such reasonable times
and as often as may be reasonably requested in writing; and
(b)    Default - if an Event of Default then exists, at the expense of such
Constituent Company to visit and inspect any of the offices or properties of
such Constituent Company or any of its Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision such Constituent Company authorizes said accountants to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by a Constituent Company pursuant
to Sections 7.1(a), (b), (c) or (g) and Section 7.2 shall be deemed to have been
delivered if such Constituent Company satisfies any of the following
requirements with respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each holder of a Note by e-mail at such holder’s e-mail
address specified in Schedule B or as communicated from time to time in a
separate writing delivered to the Constituent Companies;
(b)    the Parent Guarantor shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://rexfordindustrial.com
as of the date of the Closing;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 are timely posted by or on behalf of such Constituent Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or
(d)    such Constituent Company shall have filed any of the items referred to in
Section 7.1(c) or (g) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access;


20

--------------------------------------------------------------------------------





provided however, that in the case of any of clauses (b), (c) or (d), such
Constituent Company shall have given each holder of a Note prior written notice,
which may be by e-mail or in accordance with Section 19, of such posting or
filing in connection with each delivery, provided further, that upon request of
any holder of a Note to receive paper copies of such forms, financial statements
and Officer’s Certificates or to receive them by e-mail, such Constituent
Company will promptly e-mail them or deliver such paper copies, as the case may
be, to such holder at such holder’s e-mail address specified in Schedule B or as
communicated from time to time in a separate writing delivered to the
Constituent Companies.
Section 8.
Payment and Prepayment of the Notes.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Issuer may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than $2,500,000 of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Issuer will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days (or such
shorter period as may be agreed to by the Required Holders) and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer of the Issuer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Issuer shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Issuer


21

--------------------------------------------------------------------------------





and cancelled and shall not be reissued, and no Note shall be issued in lieu of
any prepaid principal amount of any Note.
Section 8.5.    Purchase of Notes. Neither Constituent Company will, or will
permit any Controlled Affiliate to, purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except (a) upon
the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase made by a
Constituent Company or a Controlled Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Issuer shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Issuer will promptly cancel all Notes
acquired by a Constituent Company or any Controlled Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called


22

--------------------------------------------------------------------------------





Principal as of such Settlement Date. If there are no such U.S. Treasury
securities Reported having a maturity equal to such Remaining Average Life, then
such implied yield to maturity will be determined by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between the “Ask Yields”
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (i) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (ii) the U.S. Treasury constant maturity so reported with the term closest
to and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.


23

--------------------------------------------------------------------------------





Section 8.7.    Offer to Prepay Notes in the Event of a Change in Control.
(a)    Notice of Change in Control or Control Event. The Constituent Companies
will, within five Business Days after any Responsible Officer of either thereof
has knowledge of the occurrence of any Change in Control or, to the extent such
information has been disclosed to the public generally, any Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.7(b). If a Change in Control has occurred, such notice shall contain
and constitute an offer by the Issuer to prepay Notes as described in Section
8.7(c) and shall be accompanied by the certificate described in Section 8.7(g).
(b)    Condition to Company Action. The Parent Guarantor will not take any
action that consummates or finalizes a Change in Control unless (1) at least 30
days prior to such action the Issuer shall have given to each holder of Notes
written notice containing and constituting an offer to prepay Notes as described
in Section 8.7(c), accompanied by the certificate described in Section 8.7(g),
and (2) contemporaneously with such action, the Issuer prepays all Notes
required to be prepaid in accordance with this Section 8.7. Notwithstanding the
foregoing, the Issuer shall not be required to give any notice pursuant to this
Section 8.7(b) or to forbear taking any action that consummates or finalizes a
Change in Control required by this Section 8.7(b) unless the information
regarding such Change in Control to be contained in such notice shall have been
disclosed to the public generally (and in such event the Issuer shall instead
give the notice specified in Section 8.7(a) in respect of such Change in Control
and the offer to prepay the Notes shall instead also be in accordance with
Section 8.7(a)).
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by Sections
8.7(a) and (b) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on a
date specified in such offer (the “Change in Control Proposed Prepayment Date”).
If such Change in Control Proposed Prepayment Date is in connection with an
offer contemplated by Section 8.7(a), such date shall be a Business Day not less
than 30 days and not more than 60 days after the date of such offer (or if the
Change in Control Proposed Prepayment Date shall not be specified in such offer,
the Change in Control Proposed Prepayment Date shall be the Business Day nearest
to the 30th day after the date of such offer).
(d)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Issuer at least five Business
Days prior to the Change in Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The


24

--------------------------------------------------------------------------------





prepayment shall be made on the Change in Control Proposed Prepayment Date,
except as provided by Section 8.7(f).
(f)    Deferral Pending Change in Control. The obligation of the Issuer to
prepay Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs;
provided that, if such prepayment has not been made prior to the 180th day
following the Change in Control Proposed Prepayment Date, then on such 180th day
(x) the offers and acceptances made pursuant to this Section 8.7 in respect of
such Change in Control automatically shall be deemed rescinded without penalty
or other liability, and (y) the Constituent Companies shall give a new notice
pursuant to Section 8.7(a) with respect to such Change in Control. The
Constituent Companies shall keep each holder of Notes reasonably and timely
informed of (1) any such deferral of the date of prepayment, (2) the date on
which such Change in Control and the prepayment are expected to occur and (3)
any determination by the Parent Guarantor that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control
automatically shall be deemed rescinded without penalty or other liability).
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying (1)
the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date, (5)
that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.
(h)    “Change in Control” means an event or series of events by which:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
Securities of the Parent Guarantor entitled to vote for members of the board of
directors or equivalent governing body of the Parent Guarantor on a
fully-diluted basis (and taking into account all such Securities that such
person or group has the right to acquire pursuant to any option right);


25

--------------------------------------------------------------------------------





(2)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent
Guarantor cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of 30 days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement (excluding any contract or
arrangement which, by its terms, requires as a condition to the closing of such
transaction that the Notes be refinanced or paid in full) that, upon
consummation thereof, will result in its or their acquisition of, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent Guarantor, or control over the equity Securities of the
Parent Guarantor entitled to vote for members of the board of directors or
equivalent governing body of the Parent Guarantor on a fully-diluted basis (and
taking into account all such Securities that such Person or group has the right
to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such Securities.
(i)    “Control Event” means (1) the execution by the Parent Guarantor or any of
its Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
(2) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control or (3) the making of any
written offer by any “person” or “group” (as such terms are used in Section
13(d) and Section 14(d) of the Exchange Act) to the holders of Equity Interests
of the Parent Guarantor or of any of its Affiliates, which offer, if accepted by
the requisite number of holders, would result in a Change in Control.
Section 8.8.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.


26

--------------------------------------------------------------------------------





Section 9.
Affirmative Covenants.

The Constituent Companies covenant that so long as any of the Notes are
outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, each
Constituent Company will, and will cause each of its Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including ERISA, Environmental Laws, the USA PATRIOT Act and
the other laws and regulations that are referred to in Section 5.16, and will
obtain and maintain in effect all licenses, certificates, permits, franchises
and other governmental authorizations necessary to the ownership of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. Each Constituent Company will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of either Constituent Company or any Subsidiary,
insurance with respect to their properties and businesses against loss or damage
of the kinds customarily insured against by Persons of established reputation
engaged in the same or similar business and similarly situated, of such types,
on such terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as are
customarily carried under similar circumstances by such other Persons.
Section 9.3.    Maintenance of Properties. Each Constituent Company will, and
will cause each of its Subsidiaries to, subject to the terms of all existing
leases which demise any part of the Unencumbered Properties, keep the
Unencumbered Properties in good order, repair, operating condition, and
appearance, causing all necessary repairs, renewals, replacements, additions,
and improvements to be promptly made, and not allow any of the Unencumbered
Properties to be misused, abused or wasted or to deteriorate (ordinary wear and
tear excepted).
Section 9.4.    Payment of Taxes and Claims. Each Constituent Company will, and
will cause each of its Subsidiaries to, file all federal and material state and
other tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or could reasonably be expected
to become a Lien on properties or assets of either Constituent Company or any
Subsidiary, provided that neither Constituent Company nor any Subsidiary need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by such Constituent Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and such Constituent Company or such Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of such


27

--------------------------------------------------------------------------------





Constituent Company or such Subsidiary or (b) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Existence, Etc.
(a)    Subject to Section 10.2, each Constituent Company will at all times
preserve and keep its corporate or other existence in full force and effect.
Subject to Sections 10.2 and 10.7, each Constituent Company will at all times
preserve and keep in full force and effect the corporate or other existence of
each of its Subsidiaries and all rights and franchises of each Constituent
Company and its Subsidiaries unless, in the good faith judgment of such
Constituent Company, the termination of or failure to preserve and keep in full
force and effect such corporate or other existence, right or franchise could
not, individually or in the aggregate, have a Material Adverse Effect.
(b)    The Parent Guarantor will at all times be the sole general partner of the
Issuer.
(c)    The Parent Guarantor will at all times own, directly or indirectly, at
least 50% of the issued and outstanding Equity Interests of the Issuer and the
Issuer will at all times constitute a Subsidiary of the Parent Guarantor.
(d)    The Issuer will at all times own, directly or indirectly, all of the
issued and outstanding Equity Interests in each Subsidiary Guarantor.
Section  9.6.    Books and Records. Each Constituent Company will, and will
cause each of its Subsidiaries to, maintain (a) proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of each Constituent Company and each of its
Subsidiaries, as the case may be, and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over either Constituent
Company or any of its Subsidiaries, as the case may be. Each Constituent Company
and its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and each Constituent Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.
Section 9.7.    Qualification as a REIT. The Parent Guarantor will at all times
continue to operate in a manner to qualify for taxation as a REIT.
Section 9.8    Subsidiary Guarantors.
(a)    The Constituent Companies will cause each Subsidiary that (x) owns an
Unencumbered Property or (y) Guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under


28

--------------------------------------------------------------------------------





any Material Credit Facility, to the extent that such Subsidiary is not then a
party to the Subsidiary Guaranty Agreement, to concurrently therewith:
(1)    execute a supplement to the Subsidiary Guaranty Agreement in the form of
Exhibit A thereto (a “Subsidiary Guaranty Supplement”); and
(2)    deliver the following to each holder of a Note:
(i)    an executed counterpart of such Subsidiary Guaranty Supplement;
(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1(c), 5.2(c), 5.6(c), 5.7(c), 5.19(c) and 5.20 of this Agreement (but with
respect to such Subsidiary, such Subsidiary Guaranty Supplement and the
Subsidiary Guaranty Agreement, as the case may be);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty Supplement
and the performance by such Subsidiary of its obligations under the Subsidiary
Guaranty Agreement; and
(iv)    to the extent delivered to any lender under any Material Credit
Facility, an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
Supplement and the Subsidiary Guaranty Agreement as are reasonably requested by
the Required Holders.
(b)    The holders of Notes will discharge and release any Subsidiary Guarantor
from the Subsidiary Guaranty Agreement upon the written request of either
Constituent Company; provided that (1) either (i) the Parent Guarantor shall
then have an Investment Grade Rating or (ii) such Subsidiary Guarantor shall no
longer own any Unencumbered Property, (2) such Subsidiary Guarantor shall have
been released and discharged (or will be released and discharged concurrently
with the release of such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement) as a guarantor or additional or co-borrower under and in respect of
Indebtedness under each Material Credit Facility, (3) at the time of such
release and discharge, each Constituent Company shall have delivered a
certificate of a Responsible Officer of such Constituent Company to the holders
of Notes stating (i) that no Default or Event of Default has occurred and is
continuing or will result from such release and discharge and (ii) that the
requirements set forth in clauses (1) and (2) above have been satisfied, and (4)
such Subsidiary Guarantor shall have no obligations (other than Unmatured
Surviving Obligations) then outstanding under the Subsidiary Guaranty Agreement.
Upon satisfaction of the conditions to the discharge and release of a Subsidiary
Guarantor from the


29

--------------------------------------------------------------------------------





Subsidiary Guaranty Agreement, at the request and sole cost and expense of the
Constituent Companies, the holders of the Notes shall, within 10 Business Days
of such request, countersign the request for release acknowledging the discharge
and release of such Subsidiary Guarantor.
Section 9.9.    Ratings Requirement. The Constituent Companies will at all times
maintain a credit rating from S&P, Moody’s or Fitch on the Notes.
Section 10.
Negative Covenants.

The Constituent Companies covenant that so long as any of the Notes are
outstanding:
Section 10.1.    Transactions with Affiliates. The Constituent Companies will
not, and will not permit any Subsidiary to, enter into directly or indirectly
any transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate of either Constituent Company or any Subsidiary, whether or not in
the ordinary course of business; provided that the foregoing shall not apply to:
(a)any transaction in the ordinary course of business (1) on fair and reasonable
terms substantially as favorable to such Constituent Company or such Subsidiary
as would be obtainable by such Constituent Company or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate or (2) that comply with the requirements of the North America Security
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts;
(b)payments to or from such Affiliates under leases of commercial space on
market terms;
(c)payment of fees under asset or property management agreements under terms and
conditions no less favorable to such Constituent Company or Subsidiary than
would be obtainable in comparable transactions entered into with non-Affiliate
third party qualified management companies;
(d)Investments by the Constituent Companies and their Subsidiaries in
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement;
(e)transactions between the Constituent Companies and their Subsidiaries
otherwise permitted (or not prohibited) hereunder; and
(f)Restricted Payments permitted under Section 10.8.
Section 10.2.    Merger, Consolidation, Etc. The Constituent Companies will not,
and will not permit any Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:


30

--------------------------------------------------------------------------------





(a)    any Subsidiary (other than the Issuer) may convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions (1) to a Constituent Company, (2) to another Subsidiary so long as
if the transferor in such conveyance, transfer or lease is a Subsidiary
Guarantor, the transferee shall be, or shall have become in accordance with
Section 9.8(a), a Subsidiary Guarantor, or (3) in compliance with the provisions
of Section 10.7;
(b)    any Subsidiary (other than the Issuer) may consolidate or merge with any
Person so long as:
(1)if such Subsidiary is a Subsidiary Guarantor, then (i) such Subsidiary
Guarantor or another Subsidiary Guarantor or a Constituent Company is the
successor entity, so long as in any merger or consolidation involving a
Constituent Company, such Constituent Company shall be the surviving or
continuing entity, or (ii) if such Subsidiary Guarantor or another Subsidiary
Guarantor or a Constituent Company is not the successor entity (A) such
successor entity shall have become a Subsidiary Guarantor in accordance with
Section 9.8(a) and (B) the Parent Guarantor and each other Subsidiary Guarantor
shall have reaffirmed in writing its obligations hereunder or under the
Subsidiary Guaranty Agreement, as the case may be; and
(2)such Subsidiary is not a Subsidiary Guarantor; and
(3)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing; and
(c)    either Constituent Company may consolidate or merge with, or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to, any Person so long as:
(1)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of a Constituent Company as an entirety, as the
case may be (the “Successor Entity”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
(2)    if the Successor Entity is not the same Constituent Company, (i) such
Successor Entity shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and, in the case of the Issuer, the Notes
(pursuant to such agreements and instruments as shall be


31

--------------------------------------------------------------------------------





reasonably satisfactory to the Required Holders), (ii) the Successor Entity
shall have caused to be delivered to each holder of Notes an opinion of
independent counsel reasonably acceptable to the Required Holders, to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof and (iii) the
Parent Guarantor (unless it is the party subject to such transaction or series
of transactions) and each Subsidiary Guarantor shall have reaffirmed in writing
its obligations hereunder and under the Subsidiary Guaranty Agreement, as the
case may be; and
(3)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of a
Constituent Company or a Subsidiary Guarantor shall have the effect of releasing
such Constituent Company or any Successor Entity that shall theretofore have
become such in the manner prescribed in this Section 10.2 or, unless it is
released in accordance with the provisions of Section 9.8(b), any Subsidiary
Guarantor from its liability hereunder, under the Notes or under the Subsidiary
Guaranty Agreement.
Section 10.3.    Line of Business. The Constituent Companies will not, and will
not permit any Subsidiary to, engage in any business if, as a result, the
general nature of the business in which the Parent Guarantor and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Parent Guarantor
and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Offering Materials.
Section 10.4.    Terrorism Sanctions Regulations. The Constituent Companies will
not, and will not permit any Controlled Entity to (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or (b) directly or indirectly have any investment in or engage in
any dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (1) would cause any holder or any Controlled Affiliate of such
holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (2) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.
Section 10.5.    Liens. The Constituent Companies will not, and will not permit
any Subsidiary to, directly or indirectly create, incur, assume or suffer to
exist any Lien upon any Unencumbered Property, other than the following:
(a)    Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;


32

--------------------------------------------------------------------------------





(b)    (1) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (i) not overdue for a period of more than 30 days,
(ii) do not materially and adversely affect the operation of such Unencumbered
Property, or (iii) being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and (2) mechanics’
and materialmen’s Liens arising in the ordinary course of business in an
aggregate amount (as to all such Liens) not exceeding $1,000,000, which (i) are
not then being enforced in a pending civil action to foreclose unless any such
Lien has been removed from the applicable Unencumbered Property by the filing of
an appropriate bond in accordance with the California Civil Code, (ii) do not
materially and adversely affect the operation of such Unencumbered Property, or
(iii) are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Unencumbered Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of such
Unencumbered Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(f)    tenant leases and other interests of lessees and lessors under leases of
real property made in the ordinary course of business; and
(g)    Liens securing judgments and attachments not constituting an Event of
Default under Section 11(i).
Section 10.6.    Investments. The Constituent Companies will not, and will not
permit any Subsidiary to, make any Investments, except:
(a)    Investments held by either Constituent Company or any Subsidiary on the
date of the Closing and listed on Schedule 10.6;
(b)    Investments held by either Constituent Company or any Subsidiary in the
form of cash or cash equivalents;


33

--------------------------------------------------------------------------------





(c)    advances to officers, directors and employees of either Constituent
Company or any Subsidiary in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of either Constituent Company or any Subsidiary in any
Constituent Company or Subsidiary;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(f)    Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);
(g)    Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);
(h)    Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);
(i)    Investments in Unconsolidated Affiliates; and
(j)    additional Investments in an aggregate amount not to exceed $5,000,000.
Section 10.7.    Dispositions. The Constituent Companies will not, and will not
permit any Subsidiary to, make any Disposition or enter into any agreement to
make any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
or (2) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary of the Issuer to the Issuer or
to a Wholly-Owned Subsidiary of the Issuer; provided that if the transferor of
such property is a Subsidiary Guarantor, the transferee thereof must either be
the Issuer or a Subsidiary Guarantor;


34

--------------------------------------------------------------------------------





(e)    Dispositions of Properties so long as no Default or Event of Default
exists or would result therefrom; and
(f)    Dispositions permitted by Section 10.2 (other than Section 10.2(a)(3)).
Section 10.8.    Restricted Payments. The Constituent Companies will not, and
will not permit any Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(a)    each Subsidiary of the Issuer may make Restricted Payments to the Issuer
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
(b)    either Constituent Company or any Subsidiary may declare and make
dividend payments or other distributions, and may make other Restricted
Payments, in each case, payable solely in the common stock or other common
Equity Interests of such Person or of the Parent Guarantor;
(c)    so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, either Constituent
Company or any Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from an issue of new shares of
its common stock or other Equity Interests within 90 days before such Restricted
Payment;
(d)    the Issuer may make Restricted Payments to the Parent Guarantor and, to
the extent corresponding distributions to other holders of its Equity Interests
are required by its Organizational Documents, to such other holders of Equity
Interests, in amounts sufficient to permit the Parent Guarantor to make, and the
Parent Guarantor may make, Restricted Payments, for any 12-month period, not to
exceed an amount equal to the greater of: (1) (i) 95% multiplied by (ii) Funds
From Operations for such period and (2) the aggregate amount of Restricted
Payments required to be made by the Parent Guarantor in order for it to (i)
maintain its status as a REIT and (ii) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default or Event of Default
shall have occurred and be continuing or would result from the making of such
Restricted Payment by the Parent Guarantor (other than a Default or Event of
Default specified in Section 11(g) or Section 11(h) or a Default or an Event of
Default that has resulted in the Required Holders exercising their remedies
under Section 12, in which case no Restricted Payments otherwise permitted under
this clause (d) may be made), the Issuer may only make Restricted Payments to
the Parent Guarantor and, to the extent corresponding distributions to other
holders of its Equity Interests are required by its Organizational Documents, to
such other holders of Equity Interests, in amounts sufficient to permit the
Parent Guarantor to make, and the Parent Guarantor may make, Restricted Payments
in the minimum amount required in order for


35

--------------------------------------------------------------------------------





the Parent Guarantor to (A) maintain its status as a REIT and (B) avoid the
payment of federal or state income or excise tax;
(e)    either Constituent Company or any Subsidiary may make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements; and
(f)    so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, with respect to an
equity award granted pursuant to an equity incentive compensation plan to any
current or former director, employee, independent contractor or other service
provider, in each case, of either Constituent Company or any Subsidiary, (1) the
withholding of Equity Interests to satisfy any applicable withholding tax
obligations and/or exercise or purchase price, (2) the repurchase or acquisition
by either Constituent Company of such entity’s Equity Interests or (3) the
grant, award, modification or payment of any such equity award.
Section 10.9.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Constituent Companies will not permit the
Leverage Ratio, as of the last day of any fiscal quarter of the Parent
Guarantor, to exceed 60%; provided that for the two consecutive fiscal quarters
following any Significant Acquisition, the Leverage Ratio may exceed 60%, but it
may not exceed 65%; provided further that such adjustment for any Significant
Acquisition may only occur up to two times during the term of this Agreement.
(b)    Maximum Secured Leverage Ratio. The Constituent Companies will not permit
Total Secured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor, to be greater than 40% of Total Asset Value.
Notwithstanding the foregoing, the Constituent Companies will not, and will not
permit any Subsidiary to, secure any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and each Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including an intercreditor
agreement and opinions of counsel to the Constituent Companies and/or any such
Subsidiary, as the case may be, from counsel and in a form that is reasonably
acceptable to the Required Holders.
(c)    Maximum Secured Recourse Debt. The Constituent Companies will not permit
Total Secured Recourse Debt, as of the last day of any fiscal quarter of the
Parent Guarantor, to be greater than 15% of Total Asset Value.
(d)    Minimum Tangible Net Worth. The Constituent Companies will not permit
Tangible Net Worth, at any time, to be less than the sum of (1) $760,740,750,
and (2) an


36

--------------------------------------------------------------------------------





amount equal to 75% of the net equity proceeds received by the Parent Guarantor
after September 30, 2016 (other than any such proceeds that are received within
90 days before or after any redemption of Equity Interests of a Constituent
Company permitted hereunder).
(e)    Minimum Fixed Charge Coverage Ratio. The Constituent Companies will not
permit the ratio of (1) Adjusted EBITDA to (2) Fixed Charges for the Calculation
Period ending as of the last day of any fiscal quarter of the Parent Guarantor,
to be less than 1.50 to 1.00.
(f)    Unencumbered Leverage Ratio. The Constituent Companies will not permit
Total Unsecured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor to be greater than 60% of Unencumbered Asset Value; provided that for
the two consecutive fiscal quarters following any Significant Acquisition, the
Unencumbered Leverage Ratio may exceed 60%, but it may not exceed 65%; provided
further that such adjustment for any Significant Acquisition may only occur up
to two times during the term of this Agreement. In addition to testing the
foregoing covenant as of the last day of any fiscal quarter of the Parent
Guarantor, such covenant shall also be tested on a pro forma basis, upon any
incurrence or assumption of any Indebtedness by the Parent Guarantor and its
Subsidiaries or any acquisition or Disposition of any direct or indirect
interest in any Property (including through the acquisition or Disposition of
Equity Interests) by the Parent Guarantor and its Subsidiaries, based upon the
latest financial statements of the Parent Guarantor that have been delivered or
were required to be delivered pursuant to Section 7.1(a) or (b) after taking
into account such proposed incurrence, assumption, acquisition and/or
Disposition).
(g)    Unencumbered Interest Coverage Ratio. The Constituent Companies will not
permit the Unencumbered Interest Coverage Ratio for the Calculation Period
ending as of the last day of any fiscal quarter of the Parent Guarantor to be
less than 1.75 to 1.00.    
Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Issuer defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Issuer defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    either Constituent Company defaults in the performance of or compliance
with any term contained in Section 7.1(d), Section 9.5(b), (c) or (d), Section
9.7 or Section 10; or


37

--------------------------------------------------------------------------------





(d)    either Constituent Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein or in the Subsidiary
Guaranty Agreement (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (1) a
Responsible Officer of either Constituent Company obtaining actual knowledge of
such default and (2) either Constituent Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)) or if such
failure does not pertain to Sections 7.1, 7.2, 7.3 or the first sentence of
Section 9.5(a) and is capable of being cured but not within 30 days, such longer
period (but in no event to exceed an additional 30 days) as may be reasonably
necessary to cure such failure so long as such Constituent Company or such
Subsidiary Guarantor commences such cure within the initial 30 days and is
diligently pursuing such cure; or
(e)    (1) any representation or warranty made in writing by or on behalf of a
Constituent Company or by any officer of either Constituent Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of any Subsidiary Guarantor or by any officer of any
Subsidiary Guarantor in the Subsidiary Guaranty Agreement or any Subsidiary
Guaranty Supplement or any writing furnished in connection with the Subsidiary
Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or
(f)    (1) either Constituent Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness (other than
Indebtedness under Swap Contracts) that is outstanding in an aggregate principal
amount of at least the Threshold Amount beyond any period of grace provided with
respect thereto, or (2) either Constituent Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least the
Threshold Amount or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (3)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Indebtedness to
convert such Indebtedness into equity interests), (i) either Constituent Company
or any Subsidiary has become obligated to purchase or repay Indebtedness before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Threshold Amount, or (ii)
one or more Persons have the right to require either Constituent Company or any
Subsidiary so to purchase or repay such Indebtedness, or (4) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (i) any event of default under such Swap Contract as to which
either Constituent Company or any Subsidiary is the Defaulting


38

--------------------------------------------------------------------------------





Party (as defined in such Swap Contract) or (ii) any Termination Event (as
defined in such Swap Contract) under such Swap Contract as to which either
Constituent Company or any Subsidiary is an Affected Party (as defined in such
Swap Contract) and, in either event, the Swap Termination Value owed by such
Constituent Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
(g)    either Constituent Company or any Subsidiary (other than an Immaterial
Subsidiary) (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) makes an assignment for the benefit of its
creditors, (4) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate or equivalent action for the purpose of any
of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by either Constituent Company or any
Subsidiary (other than an Immaterial Subsidiary), a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Constituent Company or any Subsidiary (other than an
Immaterial Subsidiary), or any such petition shall be filed against either
Constituent Company or any Subsidiary (other than an Immaterial Subsidiary) and
such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of the Material Amount, including any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Constituent Companies and their Subsidiaries and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay;
(j)    if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Plan or
the PBGC shall have notified the Parent Guarantor or any ERISA Affiliate that a
Plan may become a subject of any such proceedings, (3) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an


39

--------------------------------------------------------------------------------





amount that could reasonably be expected to have a Material Adverse Effect,
(4) the Parent Guarantor or any ERISA Affiliate shall have incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (5) the Parent
Guarantor or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(6) either Constituent Company or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would increase the liability of either Constituent Company or any
Subsidiary thereunder; and any such event or events described in clauses (1)
through (6) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or
(k)    the Subsidiary Guaranty Agreement shall cease to be in full force and
effect; the Guarantee of the Parent Guarantor set forth in Section 13 (the
“Parent Guarantee”) shall cease to be in full force and effect; any Subsidiary
Guarantor or the Parent Guarantor or, in either case, any Person acting on
behalf of such Subsidiary Guarantor or the Parent Guarantor, shall contest in
any manner the validity, binding nature or enforceability of the Subsidiary
Guaranty Agreement or the Parent Guarantee; or the obligations of any Subsidiary
Guarantor (other than any Subsidiary Guarantor that is released pursuant to
Section 9.8(b)) under the Subsidiary Guaranty Agreement or the obligations of
the Parent Guarantor under the Parent Guarantee are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of the Subsidiary
Guaranty Agreement or the Parent Guarantee.
Section 12.
Remedies on Default, Etc.

Section 12.1.    Acceleration.
(a)    If an Event of Default with respect to either Constituent Company
described in Section 11(g) or (h) (other than an Event of Default described in
clause (1) of Section 11(g) or described in clause (6) of Section 11(g) by
virtue of the fact that such clause encompasses clause (1) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Issuer, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.


40

--------------------------------------------------------------------------------





Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (2) the Make-Whole Amount determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in the Subsidiary Guaranty Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Issuer, may rescind and annul any such declaration and its
consequences if (a) the Issuer has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate, (b) neither the Issuer nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty Agreement or any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Constituent Companies under
Section 16, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all documented


41

--------------------------------------------------------------------------------





costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.
Section 13.        Guaranty.
Section 13.1.    The Guaranty. The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to each holder of a Note (a) the full and punctual payment when due,
whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, Make-Whole Amount, if any, and interest (including any interest
accruing after the commencement of any proceeding in bankruptcy and any
additional interest that would accrue but for the commencement of such
proceeding) on the Notes and all other obligations of the Issuer under this
Agreement and (b) the full and prompt performance and observance by the Issuer
of each and all of the obligations, covenants and agreements required to be
performed or observed by the Issuer under the terms of this Agreement and the
Notes (all the foregoing being hereinafter collectively called the
“Obligations”). The Parent Guarantor further agrees (to the extent permitted by
applicable law) that the Obligations may be extended or renewed, in whole or in
part, without notice or further assent from it, and that it shall remain bound
under this Section 13 notwithstanding any extension or renewal of any
Obligation; provided that nothing in this Section 13.1 shall limit any rights to
the Parent Guarantor with respect to amendments to this Agreement.
Section 13.2.    Waiver of Defenses. The Parent Guarantor waives presentation
to, demand of payment from and protest to the Issuer of any of the Obligations
and also waives notice of protest for nonpayment. The Parent Guarantor waives
notice of any default under this Agreement, the Notes or the other Obligations.
The obligation of the Parent Guarantor hereunder shall not be affected by (a)
the failure of any holder of a Note to assert any claim or demand or to enforce
any right or remedy against the Issuer or any other Person (including any
Subsidiary Guarantor) under this Agreement, the Notes, the Subsidiary Guaranty
Agreement or any other agreement or otherwise; (b) any extension or renewal of
any thereof; (c) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, the Notes, the Subsidiary Guaranty
Agreement or any other agreement; (d) the acceptance of any security or
Guarantee (including the Subsidiary Guaranty Agreement) by any holder of a Note
for the Obligations or any of them; (e) the release of any security or Guarantee
(including the Subsidiary Guaranty Agreement) held by any holder of a Note for
the Obligations or any of them; (f) the release of the Issuer, any Subsidiary
Guarantor or any other Person from its liability with respect to the
Obligations; (g) any act or failure to act with regard to the Obligations; (h)
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization or arrangement under bankruptcy or similar laws, composition with
creditors or readjustment of, or other similar procedure affecting the Issuer,
any Subsidiary Guarantor or any other Person or any of the assets of any of
them, or any allegation or contest of the validity of this Agreement, the Notes,
the Subsidiary Guaranty Agreement or any other agreement or the disaffirmance of
this Agreement or the Notes or the Subsidiary Guaranty Agreement or any other
agreement in any such proceeding; (i) the invalidity or unenforceability of this
Agreement, the Notes, the Subsidiary Guaranty Agreement or any other agreement;
(j) the impossibility or illegality of performance on the part of the Issuer,
any


42

--------------------------------------------------------------------------------





Subsidiary Guarantor or any other Person of its obligations under the Notes,
this Agreement, the Subsidiary Guaranty Agreement or any other instrument or
agreement; (k) in respect of the Issuer, any Subsidiary Guarantor or any other
Person, any change of circumstances, whether or not foreseen or foreseeable,
whether or not imputable to the Issuer, any Subsidiary Guarantor or any other
Person, or other impossibility of performance through fire, explosion, accident,
labor disturbance, floods, droughts, embargoes, wars (whether or not declared),
acts of terrorists, civil commotions, acts of God or the public enemy, delays or
failures of suppliers or carriers, inability to obtain materials, action of any
Governmental Authority, change of law or any other causes affecting performance,
or other force majeure, whether or not beyond the control of the Issuer, any
Subsidiary Guarantor or any other Person and whether or not of the kind above
specified; or (l) any change in the ownership of the Issuer.
It being understood that the specific enumeration of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Section 13.2 that the obligations of the Parent Guarantor shall
be absolute, unconditional and irrevocable to the extent herein specified and
shall not be discharged, impaired or varied except by the payment of the
Obligations and then only to the extent of such payment. It is also understood
that the Parent Guarantor is not waiving any right that it has to consent to
amendment to this Agreement.
Section 13.3.    Guaranty of Payment. The Parent Guarantor further agrees that
the Guarantee herein constitutes a guaranty of payment when due (and not a
guaranty of collection) and waives any right to require that any resort be had
by any holder of a Note to any other Person or to any security held for payment
of the Obligations.
Section 13.4.    Guaranty Unconditional. The obligations of the Parent Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than payment of the Obligations in full),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Parent Guarantor herein
shall not be discharged or impaired or otherwise affected by the failure of any
holder of a Note to assert any claim or demand or to enforce any remedy under
this Agreement, the Notes, the Subsidiary Guaranty Agreement or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Parent Guarantor or
would otherwise operate as a discharge of the Parent Guarantor as a matter of
law or equity.
Section 13.5.    Reinstatement. The Parent Guarantor further agrees that the
Guarantee herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored by any holder of a Note upon the
bankruptcy or reorganization of the Issuer or otherwise.


43

--------------------------------------------------------------------------------





Section 13.6.    Payment on Demand. In furtherance of the foregoing and not in
limitation of any other right which any holder of a Note has at law or in equity
against the Parent Guarantor by virtue hereof, upon the failure of the Issuer to
pay any of the Obligations when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, the Parent Guarantor
hereby promises to and shall, upon receipt of written demand by any holder of a
Note, forthwith pay, or cause to be paid, in cash, to the holders an amount
equal to the sum of (a) the unpaid amount of such Obligations then due and owing
and (b) accrued and unpaid interest on such Obligations then due and owing (but
only to the extent not prohibited by applicable law).
The Parent Guarantor acknowledges and agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Issuer shall default under the terms of a Note or this Agreement
and that notwithstanding recovery hereunder for or in respect of any given
Default or Event of Default, the Guarantee contained in this Section 13 shall
remain in full force and effect and shall apply to each and every subsequent
Default or Event of Default.
Section 13.7.    Stay of Acceleration. The Parent Guarantor further agrees that,
as between itself, on the one hand, and the holders of the Notes, on the other
hand, (a) the maturity of the Obligations guaranteed hereby may be accelerated
as provided in this Agreement for the purposes of the Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Obligations guaranteed hereby and (b) in the
event of any such declaration of acceleration of such Obligations, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Parent Guarantor for the purposes of this Guarantee.
Section 13.8.    No Subrogation. Notwithstanding any payment or payments made by
the Parent Guarantor hereunder, the Parent Guarantor shall not be entitled to be
subrogated to any of the rights of any holder of a Note against the Issuer or
any collateral security or Guarantee or right of offset held by any holder for
the payment of the Obligations, nor shall the Parent Guarantor seek or be
entitled to seek any contribution or reimbursement from the Issuer or any
Subsidiary Guarantor in respect of payments made by the Parent Guarantor
hereunder, until all amounts owing to the holders of the Notes by the Issuer on
account of the Obligations (other than Unmatured Surviving Obligations) are paid
in full. If any amount shall be paid to the Parent Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than Unmatured
Surviving Obligations) shall not have been paid in full, such amount shall be
held by the Parent Guarantor in trust for the holders of the Notes, segregated
from other funds of the Parent Guarantor, and shall, forthwith upon receipt by
the Parent Guarantor, be turned over to the holders of the Notes in the exact
form received by the Parent Guarantor (duly indorsed by the Parent Guarantor to
the holders of the Notes, if required), to be applied against the Obligations.
Section 13.9.    Marshalling. No holder of a Note shall be under any obligation:
(a) to marshal any assets in favor of the Parent Guarantor or in payment of any
or all of the liabilities of the Issuer under or in respect of the Notes and
this Agreement or the obligations of the Parent Guarantor hereunder or (b) to
pursue any other remedy that the Parent Guarantor may or may not


44

--------------------------------------------------------------------------------





be able to pursue itself and that may lighten the Parent Guarantor’s burden, any
right to which the Parent Guarantor hereby expressly waives.
Section 13.10.    Transfer of Notes. So long as any such transfer is made in
accordance with this Agreement, all rights of any holder of a Note under this
Section 13 shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of any Note held by such holder whether with or
without the consent of or notice to the Parent Guarantor under this Section 13.
Section 13.11.    Consideration. The Parent Guarantor has received, or shall
receive, direct or indirect benefits from the making of this Guarantee.
Section 14.
Registration; Exchange; Substitution of Notes.

Section 14.1.    Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Issuer
shall not be affected by any notice or knowledge to the contrary. The Issuer
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes.    Transfer and Exchange of
Notes. Upon surrender of any Note to the Issuer at the address and to the
attention of the designated officer (all as specified in Section 19(3)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Issuer shall execute and deliver, at the
Issuer’s expense (except as provided below), one or more new Notes of the same
series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1(a) or
Schedule 1(b), as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Issuer may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable


45

--------------------------------------------------------------------------------





the registration of transfer by a holder of its entire holding of Notes of a
series, one Note of such series may be in a denomination of less than $100,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representations set forth in
Section 6.3.
Section 14.3.    Replacement of Notes. Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in Section
19(3)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an Initial Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.
Section 15.
Payments on Notes.

Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Issuer may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the Issuer
in such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 15.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to Section


46

--------------------------------------------------------------------------------





15.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 14.2. The Issuer will afford the benefits of this
Section 15.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 15.2.
Section 15.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Issuer, or to such other Person as may be reasonably
requested by the Issuer, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Issuer necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Issuer to comply with its obligations under FATCA and (b)
in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 15.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Issuer is required to obtain such information under FATCA and, in
such event, the Issuer shall treat any such information it receives as
confidential.
Section 16.
Expenses, Etc.

Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Constituent Companies will pay all
documented costs and expenses (including reasonable attorneys’ fees of a special
counsel and, if reasonably required by the Required Holders, local or other
counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Subsidiary Guaranty
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including: (a) the documented costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, the Subsidiary Guaranty Agreement or the Notes or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, the Subsidiary Guaranty
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
documented costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of either Constituent Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty
Agreement and (c) the reasonable and documented costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $5,000; provided further, that in
connection with the execution


47

--------------------------------------------------------------------------------





of this Agreement and the Closing, the Constituent Companies will not be
required to pay the attorney’s fees for more than a single special counsel
acting for all Initial Purchasers. The Constituent Companies will pay, and will
save each Purchaser and each other holder of a Note harmless from, (1) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes) and (2) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note.
Section 16.2.    Survival. The obligations of each Constituent Company under
this Section 16 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, the
Subsidiary Guaranty Agreement or the Notes, and the termination of this
Agreement.
Section 17.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of either Constituent Company pursuant to
this Agreement shall be deemed representations and warranties of the Constituent
Companies under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and the Subsidiary Guaranty Agreement embody the entire
agreement and understanding between each Purchaser and the Constituent Companies
and supersede all prior agreements and understandings relating to the subject
matter hereof.
Section 18.
Amendment and Waiver.

Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of each of the
Constituent Companies (or only the Issuer in the case of the Notes), and the
Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (1) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (3) amend any of Sections 8, 11(a), 11(b), 12, 13, 18 or 21.


48

--------------------------------------------------------------------------------





Section 18.2.    Solicitation of Holders of Notes.
(a)    Solicitation. A Constituent Company will provide each holder of a Note
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof or of the Notes or of the Subsidiary Guaranty Agreement. A
Constituent Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 18 or the
Subsidiary Guaranty Agreement to each holder of a Note promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)    Payment. Neither Constituent Company will directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of the Subsidiary Guaranty Agreement or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
holder of a Note even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or the Subsidiary Guaranty Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to a Constituent Company or any
Affiliate in connection with such consent shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.
Section 18.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 or the Subsidiary Guaranty Agreement applies equally
to all holders of Notes and is binding upon them and upon each future holder of
any Note and upon each Constituent Company without regard to whether such Note
has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between either Constituent Company and any holder
of a Note and no delay in exercising any rights hereunder or under any Note or
the Subsidiary Guaranty Agreement shall operate as a waiver of any rights of any
holder of such Note.
Section 18.4.    Notes Held by a Constituent Company, Etc. Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, the
Subsidiary Guaranty Agreement or the Notes, or have directed the taking of any
action provided herein or in the Subsidiary Guaranty Agreement or the Notes to
be taken


49

--------------------------------------------------------------------------------





upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by either Constituent Company or any Affiliate shall be deemed not to be
outstanding.
Section 19.
Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Constituent
Companies in writing,
(2)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Constituent Companies in writing,
or
(3)    if to either Constituent Company, to such Constituent Company at its
address set forth at the beginning hereof to the attention of Chief Financial
Officer and Secretary, or at such other address as such Constituent Company
shall have specified to the holder of each Note in writing.
Notices under this Section 19 will be deemed given only when actually received.
Section 20.
Reproduction of Documents.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. Each Constituent Company agrees
and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 20 shall not prohibit either Constituent Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.


50

--------------------------------------------------------------------------------





Section 21.
Confidential Information.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Constituent
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by either Constituent Company or any Subsidiary or (d)
constitutes financial statements delivered to such Purchaser under Section 7.1
that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (1) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Note and subject to such Purchaser’s confidentiality
procedures), (2) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with this Section 21, (3) any other holder of any
Note, (4) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
this Section 21), (5) any Person from which it offers to purchase any Security
of either Constituent Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 21), (6)
any federal or state regulatory authority having jurisdiction over such
Purchaser in each case as requested or required by such authority, (7) the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party (and, subject to clause (iv) below, if not
prohibited by applicable law, such Purchaser shall use commercially reasonable
efforts to give notice thereof to the Constituent Companies prior to such
disclosure) or (iv) if an Event of Default has occurred and is continuing, to
the extent such Purchaser may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or the
Subsidiary Guaranty Agreement. Each holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 21 as though it were a party to this Agreement. On
reasonable request by either Constituent Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Constituent Companies embodying this Section 21.


51

--------------------------------------------------------------------------------





In the event that as a condition to receiving access to information relating to
either Constituent Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Constituent
Companies, this Section 21 shall supersede any such other confidentiality
undertaking.
Section 22.
Substitution of Initial Purchaser.

Each Initial Purchaser shall have the right to substitute any one of its
Affiliates or another Initial Purchaser or any one of such other Initial
Purchaser’s Affiliates (a “Substitute Purchaser”) as the purchaser of the Notes
that it has agreed to purchase hereunder, by written notice to the Constituent
Companies, which notice shall be signed by both such Initial Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Initial Purchaser
in this Agreement (other than in this Section 22), shall be deemed to refer to
such Substitute Purchaser in lieu of such Initial Purchaser. In the event that
such Substitute Purchaser is so substituted as an Initial Purchaser hereunder
and such Substitute Purchaser thereafter transfers to such Initial Purchaser all
of the Notes then held by such Substitute Purchaser, upon receipt by the
Constituent Companies of notice of such transfer, any reference to such
Substitute Purchaser as an “Initial Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such Initial Purchaser, and such Initial Purchaser
shall again have all the rights of an original holder of the Notes under this
Agreement.
Section 23.
Miscellaneous.

Section 23.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including any subsequent holder of a Note) whether so expressed or not.
Section 23.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Parent Guarantor to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 - Fair Value Option, International Accounting
Standard 39 - Financial Instruments: Recognition and Measurement or


52

--------------------------------------------------------------------------------





any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
Section 23.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 23.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used herein, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Any reference herein to a merger, consolidation, amalgamation, assignment,
Disposition, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of one or more
limited liability companies (or the unwinding of such a division or allocation),
as if it were a merger, consolidation, amalgamation, consolidation, assignment,
Disposition, or similar term, as applicable, to, of or with a separate Person.
Any division of a limited liability company shall constitute a separate Person
hereunder (and each division of


53

--------------------------------------------------------------------------------





any limited liability company that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).
Section 23.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 23.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    Each Constituent Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each Constituent Company and each Purchaser
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Constituent Company and each Purchaser consents to process being
served by or on behalf of any party hereto in any suit, action or proceeding of
the nature referred to in Section 23.7(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 19 or at such other address of which such party shall then have been
notified pursuant to said Section. Each Constituent Company and each Purchaser
agrees that such service upon receipt (1) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(2) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any party hereto
to serve process in any manner permitted by law, or limit any right that such
party may have to bring proceedings against any other party hereto in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.


54

--------------------------------------------------------------------------------





(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes, the Subsidiary Guaranty Agreement or
any other document executed in connection herewith or therewith.
* * * * *






55

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Constituent Companies,
whereupon this Agreement shall become a binding agreement between you and the
Constituent Companies.


 
Very truly yours,
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.
 
a Maryland limited partnership,
 
as Issuer
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.
 
 
a Maryland corporation,
 
 
its General Partner
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.
 
a Maryland corporation
 
as Parent Guarantor
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
Name: Adeel Khan
 
 
Title: Chief Financial Officer



[Signature Page to Note Purchase and Guarantee Agreement]



--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


 
NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Corporate Vice President
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director



[Signature Page to Note Purchase and Guarantee Agreement]



--------------------------------------------------------------------------------





 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3)
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30E)
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director



[Signature Page to Note Purchase and Guarantee Agreement]



--------------------------------------------------------------------------------





 
THE BANK OF NEW YORK MELLON, A BANKING CORPORATION ORGANIZED UNDER THE LAWS OF
NEW YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE UNDER THAT
CERTAIN TRUST AGREEMENT DATED OF JULY 1ST, 2015 BETWEEN NEW YORK LIFE INSURANCE
COMPANY, AS GRANTOR, JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A), AS
BENEFICIARY, JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK, AS BENEFICIARY,
AND THE BANK OF NEW YORK MELLON, AS TRUSTEE
 
 
 
 
By:
New York Life Insurance Company, its attorney-in-fact
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Corporate Vice President
 
 
 
 
 
 
 
COMPSOURCE MUTUAL INSURANCE COMPANY
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director
 
 
 
 
 
 
 
LUCENT - I FUND, A SUB-FUND OF GLOBAL PRIVATE CREDIT UMBRELLA UNIT TRUST
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
By:
/s/ Aron Davidowitz
 
Name:
Aron Davidowitz
 
Title:
Senior Director



[Signature Page to Note Purchase and Guarantee Agreement]



--------------------------------------------------------------------------------






Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by either Constituent Company or any Subsidiary,
as lessee, (a) that has a remaining lease term (including extension or renewal
rights) of at least 25 years, calculated as of the date such Property becomes an
Unencumbered Property, (b) that is in full force and effect, (c) is transferable
and assignable either without the landlord’s prior consent or with such consent,
which, however, will not be unreasonably withheld or conditioned by landlord,
and (d) pursuant to which (1) no default or terminating event exists thereunder,
and (2) no event has occurred which but for the passage of time, or notice, or
both would constitute a default or terminating event thereunder.
“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(1) EBITDA for the Parent Guarantor and its Subsidiaries for the last fiscal
quarter of the most recently ended Calculation Period, multiplied by (2) four
minus (b) the aggregate Annual Capital Expenditure Adjustment for all Properties
owned or leased (as ground lessee) by the Parent Guarantor and its Subsidiaries
as of the last day of such Calculation Period; provided that for purposes of
this definition, in the case of any acquisition or Disposition of any direct or
indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
after the first day of such fiscal quarter, EBITDA and the aggregate Annual
Capital Expenditure Adjustment will be adjusted in a manner reasonably
acceptable to the Required Holders (i) in the case of an acquisition, (A) by
adding to EBITDA an amount equal to the acquired Property’s actual EBITDA
(computed as if such Property was owned by the Parent Guarantor and its
Subsidiaries for the entire fiscal quarter) generated during the portion of such
fiscal quarter that such Property was not owned by the Parent Guarantor and its
Subsidiaries, and (B) by treating such Property as being owned on the last day
of such fiscal quarter, and (ii) in the case of a Disposition, (A) by
subtracting from EBITDA an amount equal to the actual EBITDA generated by such
Property so disposed of during such fiscal quarter (computed as if such Property
was Disposed of by the Parent Guarantor and its Subsidiaries prior to the first
day of such fiscal quarter) and (B) by treating such Property as not being owned
on the last day of such fiscal quarter.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless
otherwise specified, all references to an Affiliate or Affiliates shall refer to
an “Affiliate” or “Affiliates” of the Parent Guarantor.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement.
“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.


Schedule A
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Bank Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of February 14, 2017 among, the Issuer, the Parent Guarantor, each
lender from time to time a party thereto and Citibank, N. A., as administrative
agent, swing line lender and L/C issuer, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Los Angeles, California or New York, New York are
required or authorized to be closed.
“Calculation Period” means, as of any date, the most recent four fiscal quarter
period ending on or prior to such date for which financial statements have been
delivered or were required to be delivered pursuant to Section 7.1(a) or (b).
“Capitalization Rate” means 6.25%; provided that if one or more Material Credit
Facilities provides for a “capitalization rate” or similar rate that is higher
than 6.25%, then the “Capitalization Rate” shall be the highest of such higher
rates; provided, further, that if at any time the “capitalization rate” or a
similar rate under a Material Credit Facility is modified, or included, to apply
differently based on the type of property to which it applies, the applicable
rate under this definition shall be similarly modified, or included, to apply
differently based on the type of property to which it applies for so long as
such rate shall remain in effect under such Material Credit Facility.


A- 2

--------------------------------------------------------------------------------





“Change in Control” is defined in Section 8.7(h).
“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986.
“Confidential Information” is defined in Section 21.
“Constituent Companies” is defined in the Preamble.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Event” is defined in Section 8.7(i).
“Controlled Entity” means (a) any of the Subsidiaries of Parent Guarantor and
any of their or the Parent Guarantor’s respective Controlled Affiliates and (b)
if the Parent Guarantor has a parent company, such parent company and its
Controlled Affiliates.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.
“Debt Rating” means the long-term unsecured senior, non-credit enhanced debt
rating of the Parent Guarantor or the Issuer by S&P, Moody’s or Fitch.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that per annum rate of interest that is the greater of (a)
2.00% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than,
in the case of the Parent Guarantor and its Subsidiaries, a real estate lease
entered into in the ordinary course of business as part of Property leasing
operations) or other disposition (including any sale and leaseback transaction)
of any property by any Person, including any sale, assignment, transfer or other
disposal,


A- 3

--------------------------------------------------------------------------------





with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“EBITDA” means, for the Parent Guarantor and its Subsidiaries, on a consolidated
basis (without duplication), for any period, an amount equal to (a) Net Income
for such period, in each case, excluding (1) any non-recurring gains and losses
for such period or gains and losses for such period which are (or would have
been) classified as extraordinary in accordance with GAAP (including gains and
losses on Dispositions not made in the ordinary course of business) (2) any
income or gain and any loss or expense in each case resulting from early
extinguishment of Indebtedness, and (3) any income or gain or any expense or
loss resulting from a Swap Contract (including by virtue of a termination
thereof), plus (b) an amount which, in the determination of Net Income for such
period pursuant to clause (a) above, has been deducted for or in connection with
(1) Interest Expense (including amortization of deferred financing costs, to the
extent included in the determination of Interest Expense per GAAP), (2) income
taxes, (3) depreciation and amortization, (4) amounts deducted as a result of
the application of FAS 141, (5) non-cash losses and expenses, and
(6) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP, plus (c) without duplication of amounts included in
clauses (a) and (b) above with respect to Unconsolidated Affiliates, the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest in such
Unconsolidated Affiliate, minus (d) all cash payments made during such period on
account of non-cash losses and expenses added to EBITDA pursuant to
clause (b)(5) above in a previous period.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:
(a)    such property is primarily an industrial, light manufacturing, mixed or
flex property;
(b)    such Property is located within the United States;
(c)    such Property is Wholly-Owned by the Issuer or a Subsidiary of the Issuer
that is a Subsidiary Guarantor (unless such Subsidiary Guarantor has been
released pursuant to Section 9.8(b)) in fee simple or leased pursuant to an
Acceptable Ground Lease;
(d)    if such Property is owned by a Subsidiary of the Issuer that is not a
Wholly-Owned Subsidiary, then (1) the Issuer owns, directly or indirectly, at
least 90% of the issued and outstanding Equity Interests of such Subsidiary,
free and clear of any Liens (other than Permitted Liens), and (2) such
Subsidiary is Controlled (including control over operating activities of such
Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens in, or
otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by the Issuer and/or one or
more Subsidiaries of the Issuer that are either Wholly-Owned Subsidiaries or
Subsidiaries that satisfy the requirements of this clause (d);


A- 4

--------------------------------------------------------------------------------





(e)    neither such Property nor any direct or indirect Equity Interests held by
a Constituent Company or a Wholly-Owned Subsidiary of a Constituent Company in
any Subsidiary that owns such Property is encumbered by or subject to any Lien
(other than Permitted Liens), springing or contingent Lien, or Negative Pledge;
(f)    if such Property is owned by a Subsidiary of the Issuer, then neither
such Subsidiary nor any direct or indirect Subsidiaries of the Parent Guarantor
that are holders of Equity Interests in such Subsidiary may incur, Guarantee, or
otherwise be liable for any Indebtedness (other than Indebtedness that is pari
passu with the Notes);
(g)    except for restrictions set forth herein, in the Tax Matters Agreement,
and any future tax sharing agreement containing substantially the same
restrictions as are set forth in the Tax Matters Agreement, the Issuer or the
applicable Subsidiary of the Issuer that owns such Property has the right to (1)
Dispose of such Property, and (2) create a Lien on such Property as security for
Indebtedness of the Issuer or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;
(h)    such Property is not unimproved land or property under development; and
(i)    such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Environmental Liability” means, with respect to either Constituent Company or
any Subsidiary, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such Constituent
Company or such Subsidiary resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on either Constituent
Company or any Subsidiary with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the Securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the


A- 5

--------------------------------------------------------------------------------





purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor under
section 414 of the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Fitch” means Fitch, Inc.
“Fixed Charges” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, the sum (without duplication) of
(a) Interest Expense required to be paid in cash during such period, plus
(b) scheduled principal payments on account of Indebtedness of the Parent
Guarantor and its Subsidiaries (excluding any balloon payments on any
Indebtedness, but only to the extent that the amount of such balloon payment is
greater than the scheduled principal payment immediately preceding such balloon
payment), plus (c) Restricted Payments paid in cash (other than to the Parent
Guarantor or Subsidiary) with respect to preferred Equity Interests of the
Parent Guarantor and its Subsidiaries, plus (d) the amounts described in clauses
(a) and (b) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate, all for such
period; provided that Fixed Charges for any such period shall be adjusted on a
pro forma basis in a manner reasonably acceptable to the Required Holders to
reflect any Indebtedness incurred, assumed, repaid, retired or defeased, as the
case may be, in connection with the acquisition or Disposition of any direct or
indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
during such period as though such Indebtedness was incurred, assumed, repaid,
retired or defeased, as the case may be, on the first day of such period.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funds From Operations” means, for the Parent Guarantor and its Subsidiaries, on
a consolidated basis, for any period, the sum of (a) Net Income plus (b)
depreciation and amortization


A- 6

--------------------------------------------------------------------------------





expense determined in accordance with GAAP excluding amortization expense
attributable to capitalized debt costs; provided that there shall not be
included in such calculation (1) any proceeds of any insurance policy other than
rental or business interruption insurance received by such Person, (2) any gain
or loss which is (or would have been) classified as “extraordinary” in
accordance with GAAP, (3) any capital gains and taxes on capital gains, (4)
income (or loss) associated with third-party ownership of non-controlling Equity
Interests, and (5) gains or losses on the sale of discontinued operations.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(1)    the United States of America or any state or other political subdivision
thereof, or
(2)    any other jurisdiction in which either Constituent Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of either Constituent Company or any
Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (2) to purchase or lease property,
Securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (3) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (4) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable,


A- 7

--------------------------------------------------------------------------------





the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is
restricted, prohibited or penalized by any applicable law.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 12, 18.2 and 19 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Immaterial Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
(other than any Subsidiary Guarantor) whose assets that are used in the
calculation of Total Asset Value do not exceed (a) 2% of Total Asset Value for
any one Subsidiary or (b) 5% of Total Asset Value in the aggregate for all such
Subsidiaries, and “Immaterial Subsidiary” means any one of the Immaterial
Subsidiaries.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than 90 days, unless such obligations are being contested in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;


A- 8

--------------------------------------------------------------------------------





(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Initial Purchaser” or “Initial Purchasers” means each of the Purchasers that
has executed and delivered this Agreement to the Constituent Companies on the
date of this Agreement.
“Institutional Investor” means (a) any Initial Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Interest Expense” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, without duplication, total interest expense
determined in accordance with GAAP (including for the avoidance of doubt
capitalized interest and interest expense attributable to the Parent Guarantor’s
and its Subsidiaries’ ownership interests in Unconsolidated Affiliates) for such
period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Debt Rating of at least “BBB-”or “Baa3” or
“BBB-” by at least two of S&P, Moody’s and Fitch, respectively.


A- 9

--------------------------------------------------------------------------------





“Issuer” is defined in the Preamble.
“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness as
of such date to (b) Total Asset Value as of such date.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Parent Guarantor and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent Guarantor
and its Subsidiaries taken as a whole, (b) the rights and remedies of the
holders of Notes under this Agreement or the Subsidiary Guaranty Agreement or
the ability of the Constituent Companies and the Subsidiary Guarantors, taken as
a whole, to perform their obligations under this Agreement, the Notes or the
Subsidiary Guaranty Agreement, or (c) the validity or enforceability against
either Constituent Company or any Subsidiary Guarantor of this Agreement, the
Notes or the Subsidiary Guaranty Agreement.
“Material Amount” means the lesser of (a) $40,000,000 and (b) such amount as is
the then lowest threshold amount for the payment of one or more final judgments
that triggers an event of default under any Material Credit Facility.
“Material Credit Facility” means, as to the Constituent Companies and their
Subsidiaries,
(a)    the Bank Credit Agreement;
(b)    the Credit Agreement, dated as of January 14, 2016, by and among the
Issuer, as borrower, the Parent Guarantor, PNC Bank, National Association, as
administrative agent, and the other parties party thereto, as amended by that
certain First Amendment to Credit Agreement, dated February 23, 2016, that
certain Second Amendment to Credit Agreement, dated June 30, 2016, that certain
Third Amendment to Credit Agreement dated as of February 14, 2017, and that
certain Fourth Amendment to Credit Agreement dated as of January 16, 2018,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof;
(c)    the Credit Agreement, dated as of May 22, 2018, by and among the Issuer,
as borrower, the Parent Guarantor, Capital One, National Association, as
administrative agent, and the other parties party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancings thereof; and


A- 10

--------------------------------------------------------------------------------





(d)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (excluding any Non-Recourse Debt) entered into on or after the date of
Closing by either Constituent Company or any Subsidiary, or in respect of which
either Constituent Company or any Subsidiary is an obligor or otherwise provides
a guarantee or other credit support (other than a guaranty of Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $150,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which the Parent Guarantor or any ERISA
Affiliate thereof makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Negative Pledge” means a provision of any agreement (other than (x) this
Agreement and (y) any other agreement in favor of the holders of Indebtedness
that is pari passu with the Notes that only prohibits creation of a Lien on
Unencumbered Property on terms no more onerous in any material respect than
those set forth in this Agreement, provided that the requirement that such
Indebtedness be pari passu with the Notes shall apply only at such times as the
Bank Credit Facility contains a similar requirement in respect of the
obligations thereunder) that prohibits the creation of any Lien on any assets of
a Person; provided, however, that (a) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, and (b) any
requirement for the grant in favor of the holders of Unsecured Debt of an equal
and ratable Lien in connection with a pledge of any property or asset to secure
the Notes shall not constitute a “Negative Pledge” for purposes of this
Agreement.
“Net Income” means the net income (or loss) of the Parent Guarantor and its
Subsidiaries on a consolidated basis for any period; provided, however, that Net
Income shall exclude (a) gains and losses which are (or would have been)
classified as extraordinary for such period in accordance with GAAP, (b) the net
income of any Subsidiary of the Parent Guarantor during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
organization documents or any agreement, instrument or law applicable to such
Subsidiary during such period, except that the Parent Guarantor’s equity in any
net loss of any such Subsidiary for such period shall be included in determining
Net Income, and (c) any income (or loss) for such period of any Person if such
Person is not a Subsidiary of the Parent


A- 11

--------------------------------------------------------------------------------





Guarantor, except that the Parent Guarantor’s equity in the net income of any
such Person for such period shall be included in Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to the
Parent Guarantor or a Subsidiary as a Restricted Payment (and in the case of a
Restricted Payment to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Parent Guarantor as described in
clause (b) of this proviso).
“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants (other than Affiliates of either Constituent Company)
that were in occupancy and paying rent during such period, minus (b) the sum of
(1) all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization, capital expenditures and expenses and other non-cash
expenses), and (2) an amount equal to the greater of (i) 2.50% of rents and
(ii) actual management fees paid in cash, which expenses and accruals shall be
calculated in accordance with GAAP.
“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).
“Notes” is defined in Section 1.
“Obligations” is detailed in Section 13.1
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Offering Materials” is defined in Section 5.3.
“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


A- 12

--------------------------------------------------------------------------------





“Parent Guarantor” is defined in the Preamble.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Liens” means Liens permitted by Section 10.5.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, that is or, within the
preceding six years, has been established or maintained, or to which
contributions are or, within the preceding six years, have been made or required
to be made, by the Parent Guarantor or any ERISA Affiliate or with respect to
which the Parent Guarantor or any ERISA Affiliate may have any liability.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Properties” means real estate properties owned by the Parent Guarantor or any
of its Subsidiaries, and “Property” means any one of the Properties.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each Initial Purchaser and such Initial
Purchaser’s successors and assigns (so long as any such assignment complies with
Section 14.2), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 14.2 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that, in the case of the Parent Guarantor and its
Subsidiaries, Indebtedness of a single-purpose entity which is secured by
substantially all of the assets of such single-purpose entity but for which
there is no recourse to the Parent Guarantor or any other Subsidiary (other than
with respect to Customary Recourse Exceptions) shall not be considered Recourse
Debt even if such Indebtedness is fully recourse to such single-purpose entity
and unsecured Guarantees with respect to Customary Recourse Exceptions provided
by the Parent Guarantor or any Subsidiary of mortgage loans to Subsidiaries or
Unconsolidated Affiliates shall not be Recourse Debt as long as no demand for
payment or performance thereof has been made.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.


A- 13

--------------------------------------------------------------------------------





“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
either Constituent Company or any Affiliate).
“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person (a) with responsibility for the
administration of the relevant portion of this Agreement or (b) designated by a
Senior Financial Officer as such in a notice to the holders of the Notes.
“Restricted Payment” means any dividend or other distribution (whether in cash,
Securities or other property) with respect to any capital stock or other Equity
Interest of the Parent Guarantor or any of its Subsidiaries, or any payment
(whether in cash, Securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Parent
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933.
“Senior Financial Officer” means, with respect to any Person, the chief
executive officer, the chief financial officer, principal accounting officer,
vice president corporate finance, treasurer, assistant treasurer, controller,
comptroller or any other officer of such Person with similar responsibility. Any
reference to a “Senior Financial Officer” of the Issuer shall be deemed to refer
to a Senior Financial Officer of the Parent Guarantor, in its capacity as the
sole general partner of the Issuer.
“Series 2019A Notes” is defined in Section 1.
“Series 2019B Notes” is defined in Section 1.
“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than 10% of Total Asset Value as of the last day of
the then most recently ended Calculation Period, or (b) in two


A- 14

--------------------------------------------------------------------------------





transactions closed within a 30-consecutive day period for an aggregate purchase
price of not less than 10% of Total Asset Value as of the last day of the most
recently ended Calculation Period.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Guarantor.
“Subsidiary Guarantors” means, as of any date, all Subsidiaries of the Parent
Guarantor that have executed the Subsidiary Guaranty Agreement (or a Subsidiary
Guaranty Supplement), but excluding all Subsidiaries of the Parent Guarantor
that have been released from the Subsidiary Guaranty Agreement, and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.
“Subsidiary Guaranty Agreement” is defined in Section 2.2.
“Subsidiary Guaranty Supplement” is defined in Section 9.8(a)(1).
“Substitute Purchaser” is defined in Section 22.
“Successor Entity” is defined in Section 10.2(c)(1).
“SVO” means the Securities Valuation Office of the NAIC.


A- 15

--------------------------------------------------------------------------------





“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid- market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Parent and its Subsidiaries, as of any date,
(a) total equity on a consolidated basis determined in accordance with GAAP,
minus (b) all intangible assets on a consolidated basis determined in accordance
with GAAP plus (c) all depreciation determined in accordance with GAAP.
“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among the Parent Guarantor, the Issuer and each limited
partner of the Issuer named therein.
“Threshold Amount” means the lesser of (a) (1) with respect to Indebtedness
(other than under Swap Contracts), $80,000,000 in the case of Recourse Debt or
$150,000,000 in the case of Non-Recourse Debt and (2) with respect to Swap
Contracts, $80,000,000 and (b) such amounts as are the then lowest corresponding
threshold amounts for the triggering of a cross-default under any Material
Credit Facility, which, on the date of the Closing, are (1) with respect to
Indebtedness (other than under Swap Contracts), $80,000,000 in the case of
Recourse Debt and $150,000,000 in the case of Non-Recourse Debt and (2) in the
case of Swap Contracts, $80,000,000.


A- 16

--------------------------------------------------------------------------------





“Total Asset Value” means, for the Parent Guarantor and its Subsidiaries, as of
any date, the sum of (without duplication) the following: (a) an amount equal to
(1)(i) the aggregate Net Operating Income from all Properties owned or leased
(as ground lessee) by the Parent Guarantor and its Subsidiaries for the then
most recently ended Calculation Period, minus Net Operating Income attributable
to all Properties that were sold or otherwise Disposed of during the then most
recently ended Calculation Period minus (ii) the Annual Capital Expenditure
Adjustment with respect to such Properties, divided by (2) the Capitalization
Rate; provided that in no event shall the amounts calculated in this clause (a)
for any Property be less than zero; plus (b) in the case of any Property that is
owned or leased (as ground lessee) for more than one full fiscal quarter but
less than four full fiscal quarters, at the Issuer’s election (which election
shall be irrevocable) either (1) an amount equal to (i)(A) the Net Operating
Income from such Property for the period from the first day of the first full
fiscal quarter during which such Property was owned and operated through the end
of the last fiscal quarter in the most recently ended Calculation Period,
divided by the number of quarters in such period and multiplied by four minus
(B) the Annual Capital Expenditure Adjustment with respect to such Property,
divided by (ii) the Capitalization Rate, or (2) the aggregate undepreciated book
value in accordance with GAAP of such Property; provided that in no event shall
the amounts calculated in this clause (b) for any Property be less than zero;
plus (c) the aggregate undepreciated book value in accordance with GAAP of all
Properties owned or leased (as ground lessee) by the Parent Guarantor and its
Subsidiaries for less than one full fiscal quarter and all unimproved land
holdings, mortgage or mezzanine loans, notes receivable and/or construction in
progress owned by the Parent Guarantor and its Subsidiaries; plus (d) without
duplication of the amounts included in clauses (a), (b), and (c) above with
respect to Unconsolidated Affiliates, the amounts described in clauses (a), (b),
and (c) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; plus (e) all
Unrestricted Cash; provided that (I) the aggregate amount of Total Asset Value
attributable to Investments in unimproved land holdings and construction in
progress (including Investments in the Equity Interests of Persons who own such
Properties and assets) shall be limited to 15% of Total Asset Value, (II) the
aggregate amount of Total Asset Value attributable to Investments in mortgages,
mezzanine loans and notes receivable (including Investments in the Equity
Interests of Persons who own such mortgages, mezzanine loans and notes
receivable) shall be limited to 15% of Total Asset Value, (III) the aggregate
amount of Total Asset Value attributable to Investments in Unconsolidated
Affiliates shall be limited to 30% of Total Asset Value and (IV) the aggregate
amount of Total Asset Value attributable to Investments in unimproved land
holdings and construction in progress (including Investments in the Equity
Interests of Persons who own such Properties and assets), mortgages, mezzanine
loans and notes receivable (including Investments in the Equity Interests of
Persons who own such mortgages, mezzanine loans and notes receivable) and
Unconsolidated Affiliates shall be limited to 35% of Total Asset Value, in each
case with any such excess being excluded from the calculation of Total Asset
Value.
“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Parent Guarantor and its Subsidiaries, on a consolidated basis, as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, the amount described in clause (a)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate.
“Total Secured Recourse Debt” means, as of any date, (a) all Secured Debt that
is Recourse Debt of the Parent Guarantor and its Subsidiaries on a consolidated
basis as of such date, plus (b) without


A- 17

--------------------------------------------------------------------------------





duplication of the amount included in clause (a) above with respect to
Unconsolidated Affiliates, all Secured Debt that is Recourse Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.
“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, all Secured Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.
“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, all Unsecured Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.
“Unconsolidated Affiliate” means an Affiliate of the Parent Guarantor whose
financial statements are not required to be consolidated with the financial
statements of the Parent Guarantor in accordance with GAAP.
“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the Parent Guarantor and its Subsidiaries at
such time by (b) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all outstanding Equity Interests
in such Unconsolidated Affiliate at such time.
“Unencumbered Asset Value” means, for the Parent Guarantor and its Subsidiaries,
as of any date, the sum of (without duplication) the following: (a) an amount
equal to (1)(i) the aggregate Net Operating Income from all Unencumbered
Properties owned or leased (as ground lessee) for the then most recently ended
Calculation Period, minus (ii) the aggregate Annual Capital Expenditure
Adjustment with respect to such Unencumbered Properties, divided by (2) the
Capitalization Rate; provided that in no event shall the amounts calculated in
this clause (a) for any Unencumbered Property be less than zero; plus (b) in the
case of any Unencumbered Property that is owned or leased (as ground lessee) for
more than one full but less than four full fiscal quarters, at the Issuer’s
election (which election shall be irrevocable) either (1) an amount equal to
(i)(A) the Net Operating Income from such Unencumbered Property for the period
from the first day of the first full fiscal quarter during which such
Unencumbered Property was owned and operated through the end of the last fiscal
quarter in the most recently ended Calculation Period, divided by the number of
quarters in such period and multiplied by four minus (B) the Annual Capital
Expenditure Adjustment with respect to such Unencumbered Property, divided by
(ii) the Capitalization Rate, or (2) the aggregate undepreciated book value in
accordance with GAAP of such Unencumbered Property; provided that in no event
shall the amounts calculated in this clause (b) for any Unencumbered Property be
less than zero; plus (c) the aggregate undepreciated book value in accordance
with GAAP of all Unencumbered Properties owned or leased (as ground lessee) by
the Parent Guarantor and its Subsidiaries for less than one full fiscal quarter;
plus (d) without duplication of the amounts included in clauses (a), (b), and
(c) above with respect to


A- 18

--------------------------------------------------------------------------------





Unconsolidated Affiliates, the amounts described in clauses (a), (b), and (c)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; provided
that (a) the amount attributable to any single Unencumbered Property shall be
limited to twenty percent (20%) of Unencumbered Asset Value and (b) the amount
attributable to Unencumbered Properties owned by Subsidiaries that are not
Wholly-Owned Subsidiaries of the Parent Guarantor or any Wholly-Owned Subsidiary
of the Parent Guarantor shall be limited to 20% of Unencumbered Asset Value.
“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense; provided that (1) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the acquisition or Disposition of Equity Interests) by the
Parent Guarantor and its Subsidiaries during the most-recently ended Calculation
Period, Unencumbered NOI will be adjusted in a manner reasonably acceptable to
the Required Holders (i) in the case of an acquisition, by adding thereto an
amount equal to the acquired Unencumbered Property’s actual Unencumbered NOI
(computed as if such Unencumbered Property was owned by the Parent Guarantor and
its Subsidiaries for the entire Calculation Period) generated during the portion
of such Calculation Period that such Unencumbered Property was not owned by the
Parent Guarantor and its Subsidiaries, and (ii) in the case of a Disposition, by
subtracting therefrom an amount equal to the actual Unencumbered NOI generated
by such Unencumbered Property so disposed of during such Calculation Period
(computed as if such Unencumbered Property was Disposed of by the Parent
Guarantor and its Subsidiaries prior to the first day of such Calculation
Period) and (2) for purposes of clause (b) of this definition, Unsecured
Interest Expense for the most-recently ended Calculation Period shall be
adjusted on a pro forma basis in a manner reasonably acceptable to the Required
Holders to reflect any Unsecured Debt incurred, assumed, repaid, retired or
defeased, as the case may be, in connection with the acquisition or Disposition
of any direct or indirect interest in Unencumbered Property (including through
the acquisition or Disposition of Equity Interests) by the Parent Guarantor and
its Subsidiaries during such Calculation Period as though such Unsecured Debt
was incurred, assumed, repaid, retired or defeased, as the case may be, on the
first day of such Calculation Period.
“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.
“Unencumbered Properties” means, as of any date, each Eligible Unencumbered
Property identified by the Constituent Companies in the most-recent Unencumbered
Property Report delivered to the holders of Notes, and “Unencumbered Property”
means any one of the Unencumbered Properties.
“Unencumbered Property Report” means a report in substantially the form of
Schedule 7.2(c) or such other form as shall be approved by the Required Holders.
“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.
“Unmatured Surviving Obligation” means, at any time, any obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the Agreement, any Note or the
Subsidiary Guaranty Agreement.


A- 19

--------------------------------------------------------------------------------





“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Parent Guarantor and its Subsidiaries that are not subject to
a Lien (other than customary Liens in favor of any depositary bank where such
cash is maintained) or Negative Pledge (other than pursuant to a customary
account agreement with the applicable depositary bank).
“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt. For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.
“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that 100% of the title to such Property is held directly or indirectly
by, or 100% of such Property is leased pursuant to an Acceptable Ground Lease
directly or indirectly by, such Person.
“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which
100% of the Equity Interests and 100% of the ordinary voting power are, as of
such date, owned and Controlled by such Person.




A- 20

--------------------------------------------------------------------------------






Form of 3.88% Series 2019A Guaranteed Senior Note
Rexford Industrial Realty, L.P.


3.88% Series 2019A Guaranteed Senior Note Due July 16, 2029
No. 2019AR-__
 
 
 
_____ __, 20__
$________
 
 
 
PPN: 76169* AC1



For Value Received, the undersigned, Rexford Industrial Realty, L.P. (herein
called the “Issuer”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on July 16, 2029 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.88% per annum from the
date hereof, payable semiannually, on the sixteenth day of January and July in
each year, commencing with the January 16 or July 16 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.88 % or
(ii) 2.00% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of July 16, 2019
(as from time to time amended, the “Note Purchase Agreement”), between the
Issuer, Rexford Industrial Realty, Inc., a Maryland corporation, and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is


Schedule 1(a)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------





registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Issuer will not be affected by any notice to the
contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


 
Rexford Industrial Realty, L.P., a
 
 
Maryland limited partnership
 
 
 
 
By:
Rexford Industrial Realty, Inc., a
 
 
Maryland corporation
 
Its:
General Partner
 
 
 
 
By
 
 
Name:
Adeel Khan
 
Title:
Chief Financial Officer





S-1(a)-2

--------------------------------------------------------------------------------






Form of 4.03% Series 2019B Guaranteed Senior Note
Rexford Industrial Realty, L.P.


4.03% Series 2019B Guaranteed Senior Note Due July 16, 2034
No. 2019BR-__
 
 
 
_____ __, 20__
$________
 
 
 
PPN: 76169* AD9



For Value Received, the undersigned, Rexford Industrial Realty, L.P. (herein
called the “Issuer”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on July 16, 2034 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.03% per annum from the
date hereof, payable semiannually, on the sixteenth day of January and July in
each year, commencing with the January 16 or July 16 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (1) on any overdue
payment of interest and (2) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.03 % or
(ii) 2.00% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of July 16, 2019
(as from time to time amended, the “Note Purchase Agreement”), between the
Issuer, Rexford Industrial Realty, Inc., a Maryland corporation, and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is


Schedule 1(b)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the Issuer will not be affected by any notice to the
contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


 
Rexford Industrial Realty, L.P., a
 
 
Maryland limited partnership
 
 
 
 
By:
Rexford Industrial Realty, Inc., a
 
 
Maryland corporation
 
Its:
General Partner
 
 
 
 
By
 
 
Name:
Adeel Khan
 
Title:
Chief Financial Officer





S-1(b)-2

--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to the Company


[See attached]


Schedule 4.4(a)(1)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Form of Opinion of Maryland Counsel
to the Company


[See attached]




Schedule 4.4(a)(2)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to The Purchasers
The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:
1.    The Issuer is a limited partnership in good standing under the laws of the
State of Maryland.
2.    The Parent Guarantor is a corporation in good standing under the laws of
the State of Maryland.
3.    The Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding contracts of the Issuer enforceable against the
Issuer in accordance with their respective terms.
4.    The Agreement constitutes the legal, valid and binding contract of the
Parent Guarantor enforceable against the Parent Guarantor in accordance with its
terms.
5.    The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939.
The opinion of Schiff Hardin LLP shall also state that the opinions of Latham &
Watkins LLP and Venable LLP are satisfactory in scope and form to Schiff Hardin
LLP and that, in its opinion, the Purchasers are justified in relying thereon.
The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.
With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Constituent Companies and upon representations of the Constituent Companies and
the Purchasers delivered in connection with the issuance and sale of the Notes.








Schedule 4.4(b)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------






Disclosure Materials


1.
Company Presentation, dated as of June 3, 2019.

2.
Pro Forma Debt Calculation as of June 30, 2019.

3.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008
19645084), effective as of December 31, 2018.

4.
That certain Form 10-Q of Parent Guarantor (SEC File Number: 001-36008
19797935), effective as of March 31, 2019.

5.
That certain Form 8-K of Parent Guarantor (SEC File Number: 001-36008 19863680),
effective as of May 28, 2019.

6.
That certain Form 8-K of Parent Guarantor (SEC File Number: 001-36008 19896346),
effective as of June 13, 2019.







Schedule 5.3
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Subsidiaries of the Parent Guarantor and Ownership of
Subsidiary Stock; Senior Officers and Directors




1. Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock
Subsidiary
Ownership Percentage
Owner
Jurisdiction
Rexford Industrial Realty, L.P.
100% General Partnership Interest
Rexford Industrial Realty, Inc.
Maryland
Rexford Business Center – Fullerton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – 1065 Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 228th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 2980 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 301 N Figueroa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 3233 Mission Oaks, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 5421 Argosy, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 9615 Norwalk, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Alton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Corona Sherborn, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Fairview, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Gale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Gilbert LaPalma, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – Harbor, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Hindry, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Holland, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Icon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Imperial Highway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware



Schedule 5.4
(to Note Purchase and Guarantee Agreement)





--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
Rexford Industrial – Industry Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Jurupa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Madera Industrial, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – Nelson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Safari, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – SDLAOC, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Stowe, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Vanowen, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Western, LLC
100% Equity Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial Realty and Management, Inc.
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Don Julian, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Lewis Road, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Monrovia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Oxnard, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Valley Blvd., LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Bledsoe Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Crocker, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Easy Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - First American Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - La Jolla Sorrento Business Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Pioneer Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California



S-5.4-2

--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
RIF III - 157th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Archibald, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Avenue Stanford, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Broadway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Empire Lakes, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Impala, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Irwindale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Santa Fe Springs, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Yarrow Drive, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Yarrow Drive II, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Burbank, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Central Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Cornerstone, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - East 46th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Enfield, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Glendale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Grand, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Harbor Warner, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Newton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Poinsettia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - San Gabriel, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - West 33rd Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California



S-5.4-3

--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
RIF V - 240th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - 3360 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Arrow Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Arroyo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Benson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Calvert, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Campus Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Del Norte, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - GGC Alcorn, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Glendale Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Golden Valley, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Grand Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Jersey, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
RIF V - MacArthur, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Normandie Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Odessa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Paramount Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Shoemaker Industrial Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Vinedo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial - 1145 Arroyo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 1150 Aviation, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 1175 Aviation, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware



S-5.4-4

--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
Rexford Industrial - 12154 Montague, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 1245 Aviation, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
REXFORD INDUSTRIAL - 14421 BONELLI, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 16121 Carmenita, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 1910 Archibald, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 1920 Archibald, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 19402 Susana, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 218 Turnbull Canyon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 3100 Fujita, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 4416 Azusa Canyon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
REXFORD INDUSTRIAL - 5593 FRESCA, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 635 8th, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 687 Eucalyptus, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 8315 Hanan, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 8542 Slauson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
REXFORD INDUSTRIAL - 9200 MASON, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
REXFORD INDUSTRIAL - 9250 MASON, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - 9750 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - Azusa Canyon, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - Conejo Spectrum, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial - Eastvale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware





S-5.4-5

--------------------------------------------------------------------------------





2. Parent Guarantor Senior Officers and Directors


Name
Position
Howard Schwimmer
Co-Chief Executive Officer and Director
Michael S. Frankel
Co-Chief Executive Officer and Director
Adeel Khan
Chief Financial Officer
David Lanzer
General Counsel and Secretary
Richard S. Ziman
Director
Robert L. Antin
Director
Peter E. Schwab
Director
Steven G. Good
Director
Tyler H. Rose
Director
Diana J. Ingram
Director





S-5.4-6

--------------------------------------------------------------------------------








Financial Statements


1.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008
19645084), effective as of December 31, 2018.

2.
That certain Form 10-Q of Parent Guarantor (SEC File Number: 001-36008
19797935), effective as of March 31, 2019.





Schedule 5.5
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Existing Indebtedness
1. Secured Indebtedness
Debt Description (Obligor, Obligee, Collateral)
Outstanding Balance (in thousands) 1
Guarantees
Obligor:  RIF I - Don Julian, LLC, RIF I - Lewis Road, LLC, RIF I - Oxnard, LLC,
RIF I - Walnut, LLC, Rexford Business Center - Fullerton, LLC, Rexford
Industrial - Madera Industrial, LLC, and RIF III - Irwindale, LLC
$58,499
Unsecured non-recourse Guaranty by Parent Guarantor
Obligee:  Bank of America, N.A. (Lender)
Collateral: 15241-15277, 15317-15339 Don Julian Rd.,City of Industry, CA, 300 S.
Lewis Rd. Camarillo, CA, 2220-2260 Camino Del Sol, Oxnard, CA, 2300-2386 East
Walnut Ave., Fullerton, CA, 2950 N. Madera Road, Simi Valley, CA, 5715 Arrow
Hwy, Irwindale, CA, and the two (2) Swap Contracts (Effective 1/15/15 and
7/15/15)
Obligor:  Rexford Industrial - Gilbert La Palma, LLC
$2,578
None.
Obligee:  American Security Insurance Company (Lender)
Collateral:  1100-1179 N. Gilbert Street and 2353-73 W. La Palma Ave, Anaheim,
CA













































______________________________________
1 Note: Loan balances as of March 31, 2019


Schedule 5.15(a)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





2. Unsecured Indebtedness
Debt Description (Obligor, Obligee, Collateral)
Outstanding Balance (in thousands) 2
Guarantees
$100MM Term Loan Facility, $350MM Revolving Credit Facility
$100,000 (Term Loan), $0 (Revolving Loan)
Non-recourse Guaranty by Subsidiary Guarantors
Obligor:  Issuer and Parent Guarantor
Obligee:  Citibank, N.A. (Administrative Agent) and the Lenders party thereto
Term Loan fixed with two (2) swap contracts (Effective 8/14/15 and 2/16/16)
$225MM Term Loan Facility
$225,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
Obligee:  PNC Bank (Administrative Agent) and the Lenders party thereto
$100MM Senior Notes
$100,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
Obligee:  The note purchasers party thereto
$150MM Senior Term Loan Facility
$150,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
Obligee: Capital One, National Association
$125MM Senior Notes
$125,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
Obligee:  The note purchasers party thereto

3. Limitations on Indebtedness


1.
Credit Agreement, dated as of January 14, 2016, by and among Rexford Industrial
Realty, L.P., as Borrower, Rexford Industrial Realty Inc., as Parent, PNC Bank,
National Association, as Administrative Agent, and the other parties party
thereto, as amended by that certain First Amendment to Credit Agreement, dated
February 23, 2016, that certain Second Amendment to Credit Agreement, dated June
30, 2016, that certain Third Amendment to Credit Agreement, dated February 14,
2017, and that certain Fourth Amendment to Credit Agreement dated as of January
16, 2018.













_____________________________________
2 Note: Loan balances as of March 31, 2019




S-5.15-2

--------------------------------------------------------------------------------







2.
Second Amended & Restated Credit Agreement, dated February 14, 2017, by and
among Rexford Industrial Realty, L.P., as Borrower, Rexford Industrial Realty,
Inc., as Parent, Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other parties party thereto.

3.
Credit Agreement, dated as of May 22, 2018, by and among Rexford Industrial
Realty, L.P., as Borrower, Rexford Industrial Realty Inc., as Parent, Capital
One, National Association, as administrative agent, and the other parties party
thereto.

4.
Note Purchase and Guarantee Agreement, dated July 16, 2015, by and among Rexford
Industrial Realty, L.P., as the Issuer, Rexford Industrial Realty, Inc., as the
Parent Guarantor, and each of the purchasers party thereto, as amended by that
certain First Amendment to Note Purchase and Guarantee Agreement, dated June 30,
2016.

5.
Note Purchase and Guarantee Agreement, dated July 13, 2017, by and among Rexford
Industrial Realty, L.P., as the Issuer, Rexford Industrial Realty, Inc., as the
Parent Guarantor, and each of the purchasers party thereto.





S-5.15-3

--------------------------------------------------------------------------------






Form of Unencumbered Property Report


Financial Statement Date: __________


To: The holders of Notes (as defined below)


Ladies and Gentlemen:


Reference is made to that certain Note Purchase and Guarantee Agreement dated as
of July 16, 2019 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), Rexford Industrial Realty, Inc., a Maryland corporation and the sole
general partner and a limited partner of the Issuer (the “Parent Guarantor,” and
together with the Issuer, the “Constituent Companies” and individually, a
“Constituent Company”), and each of the institutional investors named on
Schedule A attached to said Note Purchase Agreement (collectively, the “Initial
Purchasers”), providing for, among other things, the issue and sale by the
Issuer to the Initial Purchasers of $100,000,000 in aggregate principal amount
of its Guaranteed Senior Notes, consisting of $25,000,000 in aggregate principal
amount of its Series 2019A 3.88% Guaranteed Senior Notes due July 16, 2029 and
$75,000,000 in aggregate principal amount of its 4.03% Series 2019B Guaranteed
Senior Notes due July 16, 2034 (the “Notes”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of the Parent Guarantor, and that, as such,
he/she is authorized to execute and deliver this Unencumbered Property Report to
each of you on the behalf of the Parent Guarantor, for itself and on behalf of
the Issuer, and that the information relating to the Unencumbered Properties set
forth on Schedule 1 attached hereto is true and accurate on and as of the date
of this Certificate.


[Signature Page Follows]


Schedule 7.2(c)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





In Witness Whereof, the undersigned has executed this Certificate as of
__ ________, 20__.
 


 
Rexford Industrial Realty, Inc.,
as Parent Guarantor
 
 
 
By ____________________________
 
Its



S-7.2(c)-2

--------------------------------------------------------------------------------





a72ca01.jpg [a72ca01.jpg]


S-7.2(c)-3

--------------------------------------------------------------------------------






Existing Investments


None.


Schedule 10.6
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Form of Subsidiary Guaranty Agreement




(See Attached)




Schedule SGA
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------








 
 
 
 
 





















Subsidiary Guaranty Agreement
















Dated as of _____ __, 20__


















Re:


$25,000,000 3.88% Series 2019A Guaranteed Senior Notes due July 16, 2029
$75,000,000 4.03% Series 2019B Guaranteed Senior Notes due July 16, 2034
of
Rexford Industrial Realty, L.P.




 
 
 
 
 







S-SGA-1

--------------------------------------------------------------------------------







TABLE OF CONTENTS


SECTION
 
HEADING
Page
 
 
 
 
SECTION 1.
 
Definitions
4
SECTION 2.
 
Guaranty of Notes and Note Purchase Agreement
4
SECTION 3.
 
Guaranty of Payment and Performance
5
SECTION 4.
 
General Provisions Relating to the Guaranty
6
SECTION 5.
 
Representations and Warranties of the Guarantors
11
SECTION 6.
 
Amendments, Waivers and Consents
12
SECTION 7.
 
Notices
13
SECTION 8.
 
Miscellaneous
14
 
 
 
 
Exhibit A
—
Guaranty Supplement
 











S-SGA-2

--------------------------------------------------------------------------------






Subsidiary Guaranty Agreement


Re:


$25,000,000 3.88% Series 2019A Guaranteed Senior Notes due July 16, 2029
$75,000,000 4.03% Series 2019B Guaranteed Senior Notes due July 16, 2034
of
Rexford Industrial Realty, L.P.




This Subsidiary Guaranty Agreement dated as of __________ __, 20__ (this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Guaranty Supplement in substantially the form set
forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”).
Recitals
A.    Rexford Industrial Realty, Inc., a Maryland corporation (the “Parent”), is
the sole general partner and limited partner of Rexford Industrial Realty, L.P.,
a limited partnership organized under the laws of the State of Maryland (the
“Issuer”; the Parent and the Issuer are sometimes collectively referred to
herein as the “Constituent Companies”). Each Guarantor is a direct or indirect
Wholly-Owned Subsidiary of a Constituent Company.
B.    The Constituent Companies have entered into a Note Purchase and Guarantee
Agreement dated as of July 16, 2019 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Note Purchase Agreement”)
with each of the institutional investors named on Schedule B attached thereto
(collectively, the “Initial Purchasers”), providing for, among other things, the
issue and sale by the Issuer to the Initial Purchasers of $100,000,000 in
aggregate principal amount of its Guaranteed Senior Notes, consisting of (1)
$25,000,000 in aggregate principal amount of its 3.88% Series 2019A Guaranteed
Senior Notes due July 16, 2029 (the “Series 2019A Notes”) and (2) $75,000,000 in
aggregate principal amount of its 4.03% Series 2019B Guaranteed Senior Notes due
July 16, 2034 (the “Series 2019B Notes”; together with the Series 2019A Notes,
the “Notes”). The Initial Purchasers together with their respective successors
and assigns are collectively referred to herein as the “Holders.”
C.    The Initial Purchasers have required as a condition of their purchase of
the Notes that the Constituent Companies cause each of the undersigned to enter
into this Guaranty and, as set forth in Section 9.8(a) of the Note Purchase
Agreement, to cause certain other Subsidiaries from time to time to enter into a
Guaranty Supplement, and the Constituent Companies have agreed to cause each of
the undersigned to execute this Guaranty and to cause each such other Subsidiary
to


S-SGA-3

--------------------------------------------------------------------------------





execute a Guaranty Supplement, in each case in order to induce the Initial
Purchasers to purchase the Notes and thereby benefit the Issuer and its
Subsidiaries by providing funds to the Issuer for the purposes described in
Section 5.14 of the Note Purchase Agreement.
Now, therefore, as required by Section 4.11 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
SECTION 1.
Definitions.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless defined herein or the context shall otherwise require.
SECTION 2.
Guaranty of Notes and Note Purchase Agreement.

(a)    Each Guarantor jointly and severally does hereby irrevocably, absolutely
and unconditionally guarantee unto the Holders: (1) the full and prompt payment
of the principal of, Make-Whole Amount, if any, and interest (including, without
limitation, any interest on any overdue principal, Make-Whole Amount, if any,
interest accruing after the commencement of any bankruptcy or similar
proceeding, and any additional interest that would accrue but for the
commencement of such proceeding and, to the extent permitted by applicable law,
on any overdue interest) on the Notes from time to time outstanding, as and when
such payments shall become due and payable whether by lapse of time, upon
redemption or prepayment, by extension or by acceleration or declaration or
otherwise in federal or other immediately available funds of the United States
of America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Issuer of each and all of the obligations, covenants and
agreements required to be performed or owed by the Issuer under the terms of the
Notes, (3) the full and prompt performance and observance by each Constituent
Company of each and all of the obligations, covenants and agreements required to
be performed or owed by such Constituent Company under the terms of the Note
Purchase Agreement and (4) the full and prompt payment, upon demand by any
Holder, of all costs and expenses, legal or otherwise (including reasonable
attorneys’ fees), if any, payable by the Issuer pursuant to Section 12.4 of the
Note Purchase Agreement or the Constituent Companies pursuant to Section 16.1 of
the Note Purchase Agreement, or as shall have been expended or incurred in the
protection or enforcement of any rights, privileges or liabilities in favor of
the Holders under or in respect of this Guaranty or in any consultation or
action in connection therewith or herewith.
(b)    To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, together with all other Payments made by such Guarantor, and
taking into account all other Payments previously or concurrently made by any of
the other Guarantors, exceeds the amount which such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate obligations satisfied by such
Payment(s) in the same proportion as such Guarantor’s Allocable Amount (as
hereinafter defined) in effect immediately prior to such Payment bore to the
Aggregate Allocable Amount (as hereinafter defined) in effect immediately prior
to the making of such Payment, then such Guarantor shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors for the amount of such excess, pro rata based upon


S-SGA-4

--------------------------------------------------------------------------------





their respective Allocable Amounts in effect immediately prior to such Payment;
provided that each Guarantor covenants and agrees that such right of
contribution and indemnification and any and all claims of such Guarantor
against any other Guarantor, any endorser or against any of their property shall
be junior and subordinate in right of payment to the prior indefeasible final
payment in cash in full of all of the Notes and satisfaction by the Constituent
Companies of their obligations under the Note Purchase Agreement and by the
Guarantors of their obligations under this Guaranty and the Guarantors shall not
take any action to enforce such right of contribution and indemnification, and
the Guarantors shall not accept any payment in respect of such right of
contribution and indemnification, until all of the Notes and all amounts payable
by the Guarantors hereunder have indefeasibly been finally paid in cash in full
and all of the obligations of the Constituent Companies under the Note Purchase
Agreement and of the Guarantors under this Guaranty have been satisfied.
As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of the Allocable Amount
of all Guarantors.
This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.
Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.
SECTION 3.
Guaranty of Payment and Performance.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (and not merely of collection) and each Guarantor hereby waives, to
the fullest extent permitted by law, any right to require that any action on or
in respect of any Note or the Note Purchase Agreement be brought against either
Constituent Company or any other Person or that resort be had to any direct or
indirect security for the Notes or for this Guaranty or any other remedy. Any
Holder may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against either Constituent Company or any other Person
and without first resorting to any direct or indirect security for the Notes or
for this Guaranty or any other remedy. The liability of each Guarantor hereunder
shall in no way be affected or impaired by any acceptance by any Holder of any
direct or indirect security for, or other guaranties of, any Indebtedness,
liability or obligation of either Constituent Company or any other Person to any
Holder or by any failure, delay, neglect or omission by any Holder to realize
upon or protect any such guarantees, Indebtedness, liability or obligation or
any notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by any such Holder.


S-SGA-5

--------------------------------------------------------------------------------





The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
SECTION 4.
General Provisions Relating to the Guaranty.

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:
(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Issuer or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of the Note Purchase Agreement, any
other agreement or waive this Guaranty; or
(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Issuer or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes; or
(3)    settle, adjust or compromise any claim of the Issuer against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes.
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder until all of the Notes and
all amounts payable by the Guarantors hereunder have indefeasibly been finally
paid in cash in full and all of the obligations of the Constituent Companies
under the Note Purchase Agreement and of the Guarantors under this Guaranty have
been satisfied.
(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:
(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of either Constituent Company, present or
future, or of the reliance of such Holders upon this Guaranty (it being
understood that every Indebtedness,


S-SGA-6

--------------------------------------------------------------------------------





liability and obligation described in Section 2 hereof shall conclusively be
presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);
(2)    demand of payment by any Holder from either Constituent Company or any
other Person (including, without limitation, any other Guarantor) indebted in
any manner on or for any of the Indebtedness, liabilities or obligations hereby
guaranteed; and
(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than termination upon the indefeasible payment
in cash in full of all of the Notes and all amounts payable by the Guarantors
hereunder and the satisfaction of all of the obligations of the Constituent
Companies under the Note Purchase Agreement and of the Guarantors under this
Guaranty), whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, set-off, counterclaim (other
than any compulsory counterclaim), recoupment or termination whatsoever.
(c)    The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, shall remain in full force and
effect until all of the Notes and all amounts payable by the Guarantors
hereunder have indefeasibly been finally paid in cash in full and all of the
obligations of the Constituent Companies under the Note Purchase Agreement and
of the Guarantors under this Guaranty have been satisfied, and shall remain in
full force and effect irrespective of:
(1)    the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Issuer or any
other Person on or in respect of the Notes or either Constituent Company under
the Note Purchase Agreement or any other agreement or the power or authority or
the lack of power or authority of the Issuer to issue the Notes or either
Constituent Company to execute and deliver the Note Purchase Agreement, or any
other agreement or of any Guarantor to execute and deliver this Guaranty or to
perform any of its obligations hereunder or the existence or continuance of
either Constituent Company or any other Person as a legal entity; or
(2)    any default, failure or delay, willful or otherwise, in the performance
by either Constituent Company, any Guarantor or any other Person of any
obligations of any kind or character whatsoever under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of either Constituent Company, any Guarantor or any other Person or
in respect of the property of either Constituent Company, any Guarantor or any
other Person or any merger, consolidation, reorganization, dissolution,
liquidation, sale of all or substantially all of the


S-SGA-7

--------------------------------------------------------------------------------





assets of or winding up of either Constituent Company, any Guarantor or any
other Person; or
(4)    impossibility or illegality of performance on the part of either
Constituent Company, any Guarantor or any other Person of its obligations under
the Notes, the Note Purchase Agreement, this Guaranty or any other agreement; or
(5)    in respect of either Constituent Company or any other Person, any change
of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to either Constituent Company or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
either Constituent Company or any other Person and whether or not of the kind
hereinbefore specified; or
(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against either Constituent Company, any Guarantor or any other Person or any
claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by either Constituent Company, any Guarantor or any other Person, or
against any sums payable in respect of the Notes or under the Note Purchase
Agreement, or this Guaranty, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided; or
(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by either Constituent Company, any Guarantor or any other Person of
its respective obligations under or in respect of the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement; or
(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of
either Constituent Company, any Guarantor or any other Person to keep and
perform any obligation, covenant or agreement under the terms of the Notes, the
Note Purchase Agreement, this Guaranty or any other agreement or failure to
resort for payment to either Constituent Company, any


S-SGA-8

--------------------------------------------------------------------------------





Guarantor or to any other Person or to any other guaranty or to any property,
security, Liens or other rights or remedies; or
(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Issuer or any other Person, the renewal or extension
of the Notes or amendments, modifications, consents or waivers with respect to
the Notes, the Note Purchase Agreement, or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or
(11)    any merger or consolidation of either Constituent Company, any Guarantor
or any other Person into or with any other Person or any sale, lease, transfer
or other disposition of any of the assets of either Constituent Company, any
Guarantor or any other Person to any other Person, or any change in the
ownership of any shares or other equity interests of either Constituent Company,
any Guarantor or any other Person; or
(12)    any defense whatsoever that: (i) the Issuer or any other Person might
have to the payment of the Notes (including, principal, Make-Whole Amount, if
any, or interest), other than payment thereof in federal or other immediately
available funds or (ii) either Constituent Company or any other Person might
have to the performance or observance of any of the provisions of the Notes, the
Note Purchase Agreement or any other agreement, whether through the satisfaction
or purported satisfaction by either Constituent Company or any other Person of
its debts due to any cause such as bankruptcy, insolvency, receivership, merger,
consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise; or
(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount, if any, and
interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Issuer shall default under or in respect of the terms of
the Notes or either Constituent Company shall default under or in respect of the
terms of the Note Purchase Agreement and that notwithstanding recovery hereunder
for or in respect of any given default or defaults by the Issuer under the Notes
or by either Constituent


S-SGA-9

--------------------------------------------------------------------------------





Company under the Note Purchase Agreement, this Guaranty shall remain in full
force and effect and shall apply to each and every subsequent default.
(d)    All rights of any Holder under this Guaranty shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
any Note held by such Holder whether with or without the consent of or notice to
the Guarantors under this Guaranty or to either Constituent Company.
(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation and any and all claims of such Guarantor against either Constituent
Company, any endorser or other Guarantor or against any of their respective
properties shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all of the Notes and satisfaction
by the Constituent Companies of their obligations under the Note Purchase
Agreement and by the Guarantors of their obligations under this Guaranty, and
the Guarantors shall not take any action to enforce such right of subrogation,
and the Guarantors shall not accept any payment in respect of such right of
subrogation, until all of the Notes and all amounts payable by the Guarantors
hereunder have indefeasibly been finally paid in cash in full and all of the
obligations of the Constituent Companies under the Note Purchase Agreement and
of the Guarantors under this Guaranty have been satisfied. Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
either Constituent Company, all rights, Liens and security interests of each
Guarantor, whether now or hereafter arising and howsoever existing, in any
assets of the Constituent Companies shall be and hereby are subordinated to the
rights, if any, of the Holders in those assets. No Guarantor shall have any
right to possession of any such asset or to foreclose upon any such asset,
whether by judicial action or otherwise, unless and until all of the Notes and
the obligations of the Constituent Companies under the Note Purchase Agreement
shall have been paid in cash in full and satisfied.
(f)    Each Guarantor agrees that to the extent the Issuer or any other Person
makes any payment on any Note, which payment or any part thereof is subsequently
invalidated, voided, declared to be fraudulent or preferential, set aside,
recovered, rescinded or is required to be retained by or repaid to a trustee,
receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.
(g)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Issuer under or in respect of the Notes or the Constituent Companies under or in
respect of the Note Purchase Agreement or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not


S-SGA-10

--------------------------------------------------------------------------------





be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.
(h)    If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration shall at such time be prevented or the right of any Holder to
receive any payment under any Note shall at such time be delayed or otherwise
affected by reason of the pendency against the Issuer of a case or proceeding
under a bankruptcy or insolvency law, each Guarantor agrees that, for purposes
of this Guaranty and its obligations hereunder, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
Holders had accelerated the same in accordance with the terms of the Note
Purchase Agreement, and such Guarantor shall forthwith pay such accelerated
principal of, Make-Whole Amount, if any, and interest on the Notes and any other
amounts guaranteed hereunder.
SECTION 5.
Representations and Warranties of the Guarantors.

Each Guarantor represents and warrants to each Holder that:
(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Such Guarantor has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty and to perform the provisions hereof.
(b)    Such Guarantor is either (1) a “qualified REIT subsidiary” within the
meaning of Section 856(i) of the Code, (2) a REIT, (3) a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code, (4) a partnership
under Treasury Regulation Section 301.7701-3 or (5) an entity disregarded as a
separate entity from its owner under Treasury Regulation Section 301.7701-3.
(c)    This Guaranty has been duly authorized by all necessary corporate or
other action on the part of such Guarantor, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(d)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its Subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, Organizational Document or
any other material agreement or instrument to which such Guarantor or any of its
Subsidiaries is bound


S-SGA-11

--------------------------------------------------------------------------------





or by which such Guarantor or any of its Subsidiaries or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or any of its Subsidiaries or (3) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to such
Guarantor or any of its Subsidiaries.
(e)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty except for
consents, approvals, authorizations, registrations, filings or declarations
which have been duly obtained, taken, given or made and are in full force and
effect.
(f)    Neither such Guarantor nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.
(g)    The obligations of such Guarantor under this Guaranty rank at least pari
passu in right of payment with all other unsecured and unsubordinated senior
Indebtedness (actual or contingent) of such Guarantor including, without
limitation, all unsecured and unsubordinated senior Indebtedness of such
Guarantor under any guaranty of Indebtedness of any other Person.
(h)    Such Guarantor, when taken on a consolidated basis with the Constituent
Companies and the other Guarantors, is Solvent.
SECTION 6.
Amendments, Waivers and Consents.

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), only with the written consent
of each Guarantor and the Required Holders, except that (1) no amendment or
waiver of any of the provisions of Sections 3, 4 or 5, or any defined term (as
it is used therein), will be effective as to any Holder unless consented to by
such Holder in writing and (2) no amendment or waiver may, without the written
consent of each Holder, (i) change the percentage of the principal amount of the
Notes the Holders of which are required to consent to any such amendment or
waiver or (ii) amend Section 2 or this Section 6. No consent of the Holders or
the Guarantors shall be required in connection with the execution and delivery
of a Guaranty Supplement or other addition of any additional Guarantor, and each
Guarantor, by its execution and delivery of this Guaranty (or Guaranty
Supplement) consents to the addition of each additional Guarantor.
(b)    The Guarantors will provide each Holder with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof. The
Guarantors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 6 to each
Holder promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Holders. The Guarantors will
deliver executed copies of each executed Guaranty Supplement to each Holder
promptly following the date on which it is executed.


S-SGA-12

--------------------------------------------------------------------------------





(c)    Any consent given pursuant to this Section 6 by a Holder that has
transferred or has agreed to transfer its Notes to a Constituent Company or any
Affiliate in connection with such consent shall be void and of no force or
effect except solely as to such Holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other Holders
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such Holder.
(d)    No Guarantor will, directly or indirectly, pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any Holder
as consideration for or as an inducement to the entering into by such Holder of
any waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support is concurrently granted, on the same terms, ratably to each
Holder even if such Holder did not consent to such waiver or amendment.
(e)    Any amendment or waiver consented to as provided in this Section 6
applies equally to all Holders affected thereby and is binding upon them and
upon each future holder and upon the Guarantors. No such amendment or waiver
will extend to or affect any obligation, covenant or agreement not expressly
amended or waived, or impair any right consequent thereon. No course of dealing
between any Guarantor and any Holder nor any delay in exercising any rights
hereunder shall operate as a waiver of any rights of any Holder. As used herein,
the term “this Guaranty” and references thereto shall mean this Guaranty as it
may from time to time be amended or supplemented.
(f)    Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
have approved or consented to any amendment, waiver or consent to be given under
this Guaranty, or have directed the taking of any action provided herein to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any Guarantor, either Constituent Company or any of their
Affiliates shall be deemed not to be outstanding.
SECTION 7.
Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid), (c) by an internationally recognized overnight delivery
service (charges prepaid) or (d) by e-mail. Any such notice must be sent:
(1)    if to an Initial Purchaser or its nominee, to such Initial Purchaser or
its nominee at the address (whether e-mail or physical) specified for such
communications in Schedule B to the Note Purchase Agreement, or at such other
address as such Initial Purchaser or its nominee shall have specified to the
Guarantors and the Constituent Companies in writing,


S-SGA-13

--------------------------------------------------------------------------------





(2)    if to any other Holder, to such Holder at such address (whether e-mail or
physical) as such Holder shall have specified to the Guarantors and the
Constituent Companies in writing, or
(3)    if to any Guarantor, to such Guarantor c/o the Issuer at its address
(whether e-mail or physical) set forth at the beginning of the Note Purchase
Agreement (in the case of physical delivery, to the attention of the Chief
Financial Officer and Secretary), or at such other address as such Guarantor
shall have specified to the Holders in writing.
Notices under this Section 7 will be deemed given only when actually received.
SECTION 8.
Miscellaneous.

(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under this Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.
(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified for such purpose for such Holder, in the
case of a Holder that is an Initial Purchaser, on Schedule B to the Note
Purchase Agreement, or by such other method or at such other address as any
Holder shall have from time to time specified to the Guarantors and the
Constituent Companies in writing for such purpose, without the presentation or
surrender of this Guaranty or any Note.
(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid. If any Guarantor
enters into any consolidation or merger, pursuant to which such Guarantor is not
the surviving entity (the “Successor Person”), the Successor Person


S-SGA-14

--------------------------------------------------------------------------------





shall execute and deliver to each Holder its assumption of the due and punctual
performance and observance of each covenant and condition of this Guaranty
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders).
(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
(g)    This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
(h)    Each Guarantor and each Holder irrevocably submits to the non-exclusive
jurisdiction of any New York State or U.S. federal court sitting in the Borough
of Manhattan, The City of New York, over any suit, action or proceeding arising
out of or relating to this Guaranty. To the fullest extent permitted by
applicable law, each Guarantor and each Holder irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
(i)    Each Guarantor and each Holder consents to process being served by or on
behalf of any party hereto or beneficiary hereof in any suit, action or
proceeding of the nature referred to in Section 8(h) by mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 7 or at such other address of which such party or beneficiary shall then
have been notified pursuant to said Section. Each Guarantor and each Holder
agrees that such service upon receipt (1) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(2) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(j)    Nothing in Section 8(h) or 8(i) shall affect the right of any party
hereto or beneficiary hereof to serve process in any manner permitted by law, or
limit any right that any party hereto or beneficiary hereof may have to bring
proceedings against any other party hereto or beneficiary hereof in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
(k)    Each Guarantor hereby waives and, by its acceptance hereof, each Holder
hereby waives, trial by jury in any action brought on or with respect to this
Guaranty or any other document executed in connection herewith.


S-SGA-15

--------------------------------------------------------------------------------






In witness whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.
REXFORD INDUSTRIAL - 1145 ARROYO, LLC
REXFORD INDUSTRIAL - 1150 AVIATION, LLC
REXFORD INDUSTRIAL - 1175 AVIATION, LLC
REXFORD INDUSTRIAL - 12154 MONTAGUE, LLC
REXFORD INDUSTRIAL - 1245 AVIATION, LLC
REXFORD INDUSTRIAL - 14421 BONELLI, LLC
REXFORD INDUSTRIAL - 16121 CARMENITA, LLC
REXFORD INDUSTRIAL - 1910 ARCHIBALD, LLC
REXFORD INDUSTRIAL - 1920 ARCHIBALD, LLC
REXFORD INDUSTRIAL - 19402 SUSANA, LLC
REXFORD INDUSTRIAL - 218 TURNBULL CANYON, LLC
REXFORD INDUSTRIAL – 228TH STREET, LLC
REXFORD INDUSTRIAL – 2980 SAN FERNANDO, LLC
REXFORD INDUSTRIAL – 301 N FIGUEROA, LLC
REXFORD INDUSTRIAL - 3100 FUJITA, LLC
REXFORD INDUSTRIAL – 3233 MISSION OAKS, LLC
REXFORD INDUSTRIAL - 4416 AZUSA CANYON, LLC
REXFORD INDUSTRIAL – 5421 ARGOSY, LLC
REXFORD INDUSTRIAL - 5593 FRESCA, LLC
REXFORD INDUSTRIAL - 635 8TH, LLC
REXFORD INDUSTRIAL - 687 EUCALYPTUS, LLC
REXFORD INDUSTRIAL - 8315 HANAN, LLC
REXFORD INDUSTRIAL - 8542 SLAUSON, LLC
REXFORD INDUSTRIAL - 9200 MASON, LLC
REXFORD INDUSTRIAL - 9250 MASON, LLC
REXFORD INDUSTRIAL - 9750 SAN FERNANDO, LLC
REXFORD INDUSTRIAL – 9615 NORWALK, LLC
REXFORD INDUSTRIAL – 1065 WALNUT, LLC
REXFORD INDUSTRIAL – ALTON, LLC
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
 
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



S-SGA-16

--------------------------------------------------------------------------------





REXFORD INDUSTRIAL - AZUSA CANYON, LLC
REXFORD INDUSTRIAL - CONEJO SPECTRUM, LLC
REXFORD INDUSTRIAL - EASTVALE, LLC
REXFORD INDUSTRIAL – FAIRVIEW, LLC
REXFORD INDUSTRIAL – GALE, LLC
REXFORD INDUSTRIAL – HARBOR, LLC
REXFORD INDUSTRIAL – HINDRY, LLC
REXFORD INDUSTRIAL – HOLLAND, LLC
REXFORD INDUSTRIAL – ICON, LLC
REXFORD INDUSTRIAL – IMPERIAL HIGHWAY, LLC
REXFORD INDUSTRIAL – INDUSTRY WAY, LLC
REXFORD INDUSTRIAL – JURUPA, LLC
REXFORD INDUSTRIAL – NELSON, LLC
REXFORD INDUSTRIAL – SAFARI, LLC
REXFORD INDUSTRIAL – SDLAOC, LLC
REXFORD INDUSTRIAL – STOWE, LLC
REXFORD INDUSTRIAL – VANOWEN, LLC
REXFORD INDUSTRIAL – WESTERN, LLC
RIF I - MONROVIA, LLC
RIF I - VALLEY BLVD., LLC
RIF II - BLEDSOE AVENUE, LLC
RIF II - CROCKER, LLC
RIF II - EASY STREET, LLC
RIF II - FIRST AMERICAN WAY, LLC
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
RIF II - PIONEER AVENUE, LLC
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



S-SGA-17

--------------------------------------------------------------------------------





RIF III - 157TH STREET, LLC
RIF III - ARCHIBALD, LLC
RIF III - AVENUE STANFORD, LLC
RIF III - BROADWAY, LLC
RIF III - EMPIRE LAKES, LLC
RIF III - IMPALA, LLC
RIF III - SANTA FE SPRINGS, LLC
RIF III - YARROW DRIVE II, LLC
RIF III - YARROW DRIVE, LLC
RIF IV - BURBANK, LLC
RIF IV - CENTRAL AVENUE, LLC
RIF IV - CORNERSTONE, LLC
RIF IV - EAST 46TH STREET, LLC
RIF IV - ENFIELD, LLC
RIF IV - GLENDALE, LLC
RIF IV - GRAND, LLC
RIF IV - HARBOR WARNER, LLC
RIF IV - NEWTON, LLC
RIF IV - POINSETTIA, LLC
RIF IV - SAN GABRIEL, LLC
RIF IV - WEST 33RD STREET, LLC
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



S-SGA-18

--------------------------------------------------------------------------------





RIF V - 240TH STREET, LLC
RIF V - 3360 SAN FERNANDO, LLC
RIF V - ARROW BUSINESS CENTER, LLC
RIF V - ARROYO, LLC
RIF V - BENSON, LLC
RIF V - CALVERT, LLC
RIF V - CAMPUS AVENUE, LLC
RIF V - DEL NORTE, LLC
RIF V - GGC ALCORN, LLC
RIF V - GLENDALE COMMERCE CENTER, LLC
RIF V - GOLDEN VALLEY, LLC
RIF V - GRAND COMMERCE CENTER, LLC
RIF V - JERSEY, LLC
RIF V - MACARTHUR, LLC
RIF V - NORMANDIE BUSINESS CENTER, LLC
RIF V - ODESSA, LLC
RIF V - PARAMOUNT BUSINESS CENTER, LLC
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
RIF V - VINEDO, LLC
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 







S-SGA-19

--------------------------------------------------------------------------------








Guaranty Supplement








To the Holders (as defined in the hereinafter
  defined Guaranty Agreement)
Ladies and Gentlemen:
Whereas, Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), issued $100,000,000 in aggregate principal amount of its Guaranteed
Senior Notes, consisting of (1) $25,000,000 in aggregate principal amount of its
3.88% Series 2019A Guaranteed Senior Notes due July 16, 2029 (the “Series 2019A
Notes”) and (2) $75,000,000 in aggregate principal amount of its 4.03% Series
2019B Guaranteed Senior Notes due July 16, 2034 (the “Series 2019B Notes”;
together with the Series 2019A Notes, the “Notes”) pursuant to that certain Note
Purchase and Guarantee Agreement dated as of July 16, 2019 (the “Note Purchase
Agreement”) between the Issuer, Rexford Industrial Realty, Inc., a Maryland
corporation (the “Parent”; the Parent and the Issuer are collectively referred
to herein as the “Constituent Companies”), and each of the purchasers named on
Schedule B attached to said Note Purchase Agreement (the “Initial Purchasers”)
for the purposes described in Section 5.14 of the Note Purchase Agreement.
Capitalized terms used herein shall have the meanings set forth in the
hereinafter defined Guaranty Agreement unless herein defined or the context
shall otherwise require.
Whereas, as a condition precedent to their purchase of the Notes, the Initial
Purchasers required that certain Subsidiaries of the Constituent Companies from
time to time enter into that certain Subsidiary Guaranty Agreement dated as of
July 16, 2019 as security for the Notes (as amended, supplemented, restated or
otherwise modified from time to time, the “Guaranty Agreement”).
Pursuant to Section 9.8(a) of the Note Purchase Agreement, the Constituent
Companies have agreed to cause the undersigned, ____________, a [corporation]
organized under the laws of ______________ (the “Additional Guarantor”), to join
in the Guaranty Agreement. In accordance with the requirements of the Guaranty
Agreement, the Additional Guarantor desires to supplement the definition of
Guarantor (as the same may have been heretofore supplemented) set forth in the
Guaranty Agreement attached hereto so that at all times from and after the date
hereof, the Additional Guarantor shall be jointly and severally liable as set
forth in the Guaranty Agreement for the obligations of the Issuer under the
Notes and the Constituent Companies under the Note Purchase Agreement and to the
extent and in the manner set forth in the Guaranty Agreement.
The execution by the undersigned of this Guaranty Supplement shall evidence such
Additional Guarantor’s consent to and acknowledgment and approval of the terms
set forth herein and in the Guaranty Agreement and its agreement to be bound by
the covenants, terms and provisions of the Guaranty Agreement as a Guarantor
thereunder and by such execution the Additional


S-SGA-20

--------------------------------------------------------------------------------





Guarantor shall be deemed to have made in favor of the Holders the
representations and warranties set forth in Section 5 of the Guaranty Agreement.
Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be supplemented as set forth above. Except as supplemented herein, the
terms and provisions of the Guaranty Agreement are hereby ratified, confirmed
and approved in all respects.
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.
Dated: _________________, 20 .








 
[NAME OF ADDITIONAL GUARANTOR]
 
 
 
 
 
By: ____________________________
 
Name: ____________________________
 
Title: ____________________________





S-SGA-21

--------------------------------------------------------------------------------






Information Relating to Initial Purchasers


 
Name and Address of Purchaser
Principal Amount of Notes to be Purchased
 
 
 
(1)
All payments by wire or intrabank transfer of immediately available funds to:
(2)
All notices of payments, written confirmations of such wire transfers and any
audit confirmation:
(3)
All other communications:
(4)
Address for delivery of the Notes:
(5)
Name of Nominee in which Notes are to be issued:
(6)
U.S. Tax Identification Number:







S-SGA-22